Exhibit 10.1

 

 

 

AMERICAN WATER CAPITAL CORP.

$110,000,000 6.25% Series G Senior Notes due May 15, 2018

$90,000,000 6.55% Series H Senior Notes due May 15, 2023

Support Agreement from

AMERICAN WATER WORKS COMPANY, INC.

 

 

NOTE PURCHASE AGREEMENT

 

 

Dated May 15, 2008

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page

1.

  Authorization of Notes; Support Agreement    1   1.1.    The Notes    1   1.2.
   The Support Agreement    1

2.

  Sale and Purchase of Notes    2

3.

  Closing    2   3.1.    Closing    2   3.2.    Failure of the Company to
Deliver    2

4.

  Conditions to Closing    3   4.1.    Representations and Warranties    3  
4.2.    Performance; No Default    3   4.3.    Compliance Certificates    3  
4.4.    Opinions of Counsel    3   4.5.    Purchase Permitted By Applicable Law,
Etc.    4   4.6.    Sale of Other Notes    4   4.7.    Payment of Special
Counsel Fees    4   4.8.    Private Placement Number    4   4.9.    Changes in
Corporate Structure    4   4.10.    Funding Instructions    4   4.11.   
Proceedings and Documents    5

5.

  Representations and Warranties of the Company    5   5.1.    Organization;
Power and Authority    5   5.2.    Authorization, Etc.    5   5.3.    Disclosure
   5   5.4.    Organization and Ownership of Shares of Subsidiaries    6   5.5.
   Financial Statements; Material Liabilities    7   5.6.    Compliance with
Laws, Other Instruments, Etc.    7   5.7.    Governmental Authorizations, Etc.
   7   5.8.    Litigation; Observance of Agreements, Statutes and Orders    8  
5.9.    Taxes    8   5.10.    Title to Property; Leases    8

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

  5.11.    Licenses, Permits, Etc.    8   5.12.    Compliance with ERISA    9  
5.13.    Private Offering by the Company    9   5.14.    Use of Proceeds; Margin
Regulations    10   5.15.    Existing Debt; Future Liens    10   5.16.   
Foreign Assets Control Regulations, Etc.    11   5.17.    Status under Certain
Statutes    11   5.18.    Environmental Matters    11

6.

  Representations of the Purchasers    12   6.1.    Purchase for Investment   
12   6.2.    Source of Funds    13

7.

  Information as to Company    14   7.1.    Financial and Business Information
   14   7.2.    Officer’s Certificate    18   7.3.    Visitation    18

8.

  Payment and Prepayment of the Notes    19   8.1.    Interest; Maturity    19  
8.2.    Optional Prepayments with Make-Whole Amount    19   8.3.    Prepayment
of Notes Upon Change in Control    19   8.4.    Offer to Prepay Upon Disposition
of Certain Assets    21   8.5.    Allocation of Partial Prepayments    21   8.6.
   Maturity; Surrender, Etc.    22   8.7.    Purchase of Notes    22   8.8.   
Make-Whole Amount    22

9.

  Affirmative Covenants    24   9.1.    Compliance with Law    24   9.2.   
Insurance    24   9.3.    Maintenance of Properties    24   9.4.    Payment of
Taxes and Claims    24   9.5.    Corporate Existence, Etc.    25   9.6.    Books
and Records    25

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

10.   Negative Covenants    25   10.1.    Transactions with Affiliates    25  
10.2.    Merger, Consolidation, Etc.    25   10.3.    Line of Business    26  
10.4.    Terrorism Sanctions Regulations    26   10.5.    Debt Capitalization
Ratio    26   10.6.    Liens    27   10.7.    Dividends and Distributions    29
  10.8.    Use of Proceeds    29   10.9.    Support Agreement    30   10.10.   
Sale of Assets    30   10.11.    Priority Debt    30 11.   Events of Default   
30

12.

  Remedies on Default, Etc.    33   12.1.    Acceleration    33   12.2.    Other
Remedies    34   12.3.    Rescission    34   12.4.    No Waivers or Election of
Remedies, Expenses, Etc.    34

13.

  Registration; Exchange; Substitution of Notes    35   13.1.    Registration of
Notes    35   13.2.    Transfer and Exchange of Notes    35   13.3.   
Replacement of Notes    36

14.

  Payments on Notes    36   14.1.    Place of Payment    36   14.2.    Home
Office Payment    36

15.

  Expenses, Etc.    37   15.1.    Transaction Expenses    37   15.2.    Survival
   37

16.

  Survival of Representations and Warranties; Entire Agreement    37

17.

  Amendment and Waiver    38   17.1.    Requirements    38

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

  17.2.    Solicitation of Holders of Notes    38   17.3.    Binding Effect,
etc.    38   17.4.    Notes Held by Company, etc.    39

18.

  Notices    39

19.

  Reproduction of Documents    39

20.

  Confidential Information    40

21.

  Substitution of Purchaser    41

22.

  Miscellaneous    41   22.1.    Assumption by the Parent or a Domestic
Subsidiary    41   22.2.    Interest Rate Limitation    42   22.3.    Successors
and Assigns    42   22.4.    Payments Due on Non-Business Days    42   22.5.   
Accounting Terms    43   22.6.    Severability    43   22.7.    Construction,
etc.    43   22.8.    Counterparts    43   22.9.    Governing Law    43   22.10.
   Jurisdiction and Process; Waiver of Jury Trial    44

 

iv



--------------------------------------------------------------------------------

Schedules and Exhibits

 

Schedule A

   —    Information Relating to Purchasers

Schedule B

   —    Defined Terms

Schedule 5.3

   —    Disclosure Materials

Schedule 5.4

   —    Subsidiaries of the Parent; Significant Subsidiaries of the Parent and
Ownership of Subsidiary Stock

Schedule 5.5

   —    Financial Statements

Schedule 5.15

   —    Existing Debt

Schedule 10.10

   —    Certain Transfers

Exhibit 1.1(a)

   —    Form of 6.25% Series G Senior Note due May 15, 2018

Exhibit 1.1(b)

   —    Form of 6.55% Series H Senior Note due May 15, 2023

Exhibit 1.2

   —    Support Agreement

Exhibit 4.4(a)

   —    Form of Opinion of George Patrick, General Counsel for the Company and
the Parent

Exhibit 4.4(b)

   —    Form of Opinion of Cravath, Swaine & Moore LLP, Special New York Counsel
for the Company and the Parent

Exhibit 4.4(c)

   —    Form of Opinion of Bingham McCutchen LLP, Special Counsel for the
Purchasers

 

v



--------------------------------------------------------------------------------

AMERICAN WATER CAPITAL CORP.

1025 Laurel Oak Road

Voorhees, New Jersey 08043

6.25% Series G Senior Notes due May 15, 2018

6.55% Series H Senior Notes due May 15, 2023

May 15, 2008

To Each of the Purchasers Listed in

Schedule A Hereto:

Ladies and Gentlemen:

American Water Capital Corp., a Delaware corporation (the “Company”) hereby
agrees with each of the purchasers whose names appear at the end hereof (each, a
“Purchaser” and, collectively, the “Purchasers”) as follows:

 

1. AUTHORIZATION OF NOTES; SUPPORT AGREEMENT.

 

  1.1. The Notes.

The Company will authorize the issue and sale of:

(a) $110,000,000 aggregate principal amount of its 6.25% Series G Senior Notes,
due May 15, 2018 (including any amendments, restatements or modifications from
time to time thereto, the “Series G Notes”, such term to include any such notes
issued in substitution or exchange therefor pursuant to Section 13); and

(b) $90,000,000 aggregate principal amount of its 6.55% Series H Senior Notes,
due May 15, 2023 (including any amendments, restatements or modifications from
time to time thereto, the “Series H Notes”, such term to include any such notes
issued in substitution or exchange therefor pursuant to Section 13).

The Series G Notes and the Series H Notes are sometimes referred to herein
collectively as the “Notes,” and each of the Notes is sometimes referred to
herein individually as a “Note.” The Series G Notes and the Series H Notes shall
be substantially in the respective forms set out in Exhibits 1.1(a) and 1.1(b).
Certain capitalized and other terms used in this Agreement are defined in
Schedule B; and references to a “Schedule” or an “Exhibit” are, unless otherwise
specified, to a Schedule or an Exhibit attached to this Agreement.

 

  1.2. The Support Agreement.

The Parent previously entered into a Support Agreement, dated June 22, 2000 and
amended as of July 26, 2000 (as such agreement may be hereafter amended,
modified or supplemented from time to time in accordance with its terms and the

 

1



--------------------------------------------------------------------------------

provisions of this Agreement, the “Support Agreement”), with the Company, a copy
of which (as in effect on the date of this Agreement) is attached hereto as
Exhibit 1.2, pursuant to which the Parent has agreed, among other things, to
provide funds to the Company if it is unable to make timely payment of principal
of and premium, if any, and interest on Debt (as defined in the Support
Agreement) issued by the Company.

 

2. SALE AND PURCHASE OF NOTES.

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closing provided for in Section 3, Notes in the principal amounts and in the
Series specified opposite such Purchaser’s name in Schedule A at the purchase
price of 100% of the principal amount thereof. The Purchasers’ obligations
hereunder are several and not joint obligations and no Purchaser shall have any
liability to any Person for the performance or non-performance of any obligation
by any other Purchaser hereunder.

 

3. CLOSING.

 

  3.1. Closing.

The closing of the sale and purchase of $110,000,000 in aggregate principal
amount of the Series G Notes and $90,000,000 in aggregate principal amount of
the Series H Notes, in each case to be purchased by the Purchasers, shall occur
at the offices of Bingham McCutchen LLP, 399 Park Avenue, New York, New York at
10:00 a.m., local time, at a closing (the “Closing”) on May 15, 2008 (the
“Closing Date”) or on such later Business Day as may be agreed upon by the
Company and the relevant Purchasers. At the Closing, the Company will deliver to
each Purchaser the Notes to be purchased by such Purchaser in the form of a
single Note for each Series of Notes to be purchased by such Purchaser (or such
greater number of Notes of each Series in denominations of at least $100,000 as
such Purchaser may request), dated the Closing Date and registered in such
Purchaser’s name (or in the name of its nominee), against delivery by such
Purchaser to the Company or its order of immediately available funds in the
amount of the purchase price therefor by wire transfer for the account of the
Company to account number 8013583379 at PNC Bank, National Association, 1600
Market Street, Philadelphia, PA 19103, ABA# 031207607.

 

  3.2. Failure of the Company to Deliver.

If on the Closing Date the Company fails to tender to any Purchaser the Notes to
be acquired by such Purchaser as provided above in this Section 3, or if the
conditions specified in Section 4 have not been fulfilled on the Closing Date to
such Purchaser’s satisfaction, such Purchaser shall, at its election, be
relieved of all further obligations under this Agreement with respect to the
Notes to be acquired by such Purchaser, without thereby waiving any rights such
Purchaser may have by reason of such failure or such nonfulfillment.

 

2



--------------------------------------------------------------------------------

4. CONDITIONS TO CLOSING.

The obligation of the Company to deliver the Notes to each relevant Purchaser on
the Closing Date is subject to the Company receiving the purchase price
therefor. Each Purchaser’s obligation to purchase and pay for the Notes to be
sold to such Purchaser on the Closing Date is subject to the fulfillment to such
Purchaser’s satisfaction, on or prior to the Closing Date, of the following
conditions:

 

  4.1. Representations and Warranties.

The representations and warranties of the Company in this Agreement shall be
correct when made as of the Closing Date.

 

  4.2. Performance; No Default.

The Company shall have performed and complied with all agreements and conditions
contained in this Agreement required to be performed or complied with by it on
or prior to the Closing Date and, after giving effect to the issue and sale of
the Notes (and the application of the proceeds thereof as contemplated by
Section 5.14) on the Closing Date, no Default or Event of Default shall have
occurred and be continuing. Neither the Company, the Parent nor any Subsidiary
shall have entered into any transaction since March 1, 2008 that would have been
prohibited by Sections 10.1 or 10.10 had such Sections applied since such date.

 

  4.3. Compliance Certificates.

(a) Officer’s Certificate. The Company shall have delivered to such Purchaser an
Officer’s Certificate, dated the Closing Date, certifying that the conditions
specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.

(b) Secretary’s Certificates. The Company shall have delivered to such Purchaser
a certificate of its Secretary or Assistant Secretary, dated the Closing Date,
certifying as to the resolutions attached thereto and other corporate
proceedings relating to the authorization, execution and delivery of the Notes
and this Agreement and as to an attached copy of the Support Agreement.

 

  4.4. Opinions of Counsel.

Such Purchaser shall have received opinions (a) from George Patrick, General
Counsel to the Company and the Parent, dated the Closing Date, substantially in
the form of Exhibit 4.4(a), (b) from Cravath, Swaine & Moore LLP, special New
York counsel for the Company and the Parent, dated the Closing Date,
substantially in the form of Exhibit 4.4(b) (and the Company hereby instructs
its counsel to deliver such opinion to the Purchasers) and (c) from Bingham
McCutchen LLP, the Purchasers’ special counsel in connection with such
transactions, dated the Closing Date, substantially in the form of
Exhibit 4.4(c).

 

3



--------------------------------------------------------------------------------

  4.5. Purchase Permitted By Applicable Law, Etc.

On the Closing Date, such Purchaser’s purchase of Notes shall (a) be permitted
by the laws and regulations of each jurisdiction to which such Purchaser is
subject, without recourse to provisions (such as section 1405(a)(8) of the New
York Insurance Law) permitting limited investments by insurance companies
without restriction as to the character of the particular investment, (b) not
violate any applicable law or regulation (including, without limitation,
Regulation T, U or X of the Board of Governors of the Federal Reserve System)
and (c) not subject such Purchaser to any tax, penalty or liability under or
pursuant to any applicable law or regulation, which law or regulation was not in
effect on the date hereof. If requested by such Purchaser, such Purchaser shall
have received an Officer’s Certificate of the Company certifying as to such
matters of fact as such Purchaser may reasonably specify to enable such
Purchaser to determine whether such purchase is so permitted.

 

  4.6. Sale of Other Notes.

Contemporaneously with the Closing, the Company shall sell to each other
Purchaser and each other Purchaser shall purchase the Notes to be purchased by
it at the Closing as specified in Schedule A.

 

  4.7. Payment of Special Counsel Fees.

Without limiting the provisions of Section 15.1, the Company shall have paid on
or before the Closing Date the reasonable fees, charges and disbursements of the
Purchasers’ special counsel referred to in Section 4.4 to the extent reflected
in a statement of such counsel rendered to the Company at least one (1) Business
Day prior to the Closing.

 

  4.8. Private Placement Number.

A Private Placement Number issued by Standard & Poor’s CUSIP Service Bureau (in
cooperation with the SVO) shall have been obtained for each Series of Notes.

 

  4.9. Changes in Corporate Structure.

Neither the Company nor the Parent shall have changed its jurisdiction of
incorporation or organization, as applicable, or been a party to any merger or
consolidation or succeeded to all or any substantial part of the liabilities of
any other entity, at any time following the date of the most recent financial
statements referred to in Schedule 5.5.

 

  4.10. Funding Instructions.

At least three (3) Business Days prior to the date of the Closing, each
Purchaser shall have received written instructions signed by a Responsible
Officer on letterhead of the Company confirming the information specified in
Section 3 including (i) the name and address of the transferee bank, (ii) such
transferee bank’s ABA number and (iii) the account name and number into which
the purchase price for the Notes is to be deposited.

 

4



--------------------------------------------------------------------------------

  4.11. Proceedings and Documents.

All corporate and other proceedings in connection with the transactions
contemplated by this Agreement and all documents and instruments incident to
such transactions shall be satisfactory to such Purchaser and its special
counsel, and such Purchaser and its special counsel shall have received all such
counterpart originals or certified or other copies of such documents as such
Purchaser or such special counsel may reasonably request.

 

5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to each Purchaser that:

 

  5.1. Organization; Power and Authority.

Each of the Company and the Parent is a corporation duly organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation, and is duly qualified as a foreign corporation and is in good
standing in each jurisdiction in which such qualification is required by law,
other than those jurisdictions as to which the failure to be so qualified or in
good standing is not, individually or in the aggregate, likely to have a
Material Adverse Effect. Each of the Company and the Parent has the corporate
power and authority to own or hold under lease the properties it purports to own
or hold under lease, to transact the business it transacts and proposes to
transact, and, in the case of the Company, to execute and deliver this Agreement
and the Notes and to perform the provisions hereof and thereof.

 

  5.2. Authorization, Etc.

This Agreement and the Notes have been duly authorized by all necessary
corporate action on the part of the Company, and this Agreement constitutes, and
upon execution and delivery thereof each Note will constitute, a legal, valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
(i) applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer or other similar laws affecting the enforcement of creditors’ rights
generally and (ii) general principles of equity (regardless of whether
considered in a proceeding in equity or at law). The Support Agreement has been
duly authorized by all necessary corporate action on the part of the Parent and
constitutes a legal, valid and binding obligation of the Parent enforceable
against the Parent in accordance with its terms, except as such enforceability
may be limited by (i) applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer or other similar laws affecting the enforcement
of creditors’ rights generally and (ii) general principles of equity (regardless
of whether considered in a proceeding in equity or at law).

 

  5.3. Disclosure.

The Private Placement Memorandum, relating to the issuance by the Company of the
Series G Notes and the Series H Notes, dated March 2008 (the “Memorandum”),
fairly describes, in all material respects, the general nature of the business
and the types of properties of the Parent, the Company and the other
Subsidiaries. This Agreement, the Memorandum and the documents, certificates or
other writings delivered to the Purchasers by or on behalf of the Company and
the Parent in connection with the transactions contemplated hereby and
identified in Schedule 5.3, and the financial statements listed in Schedule 5.5,
in each case excluding

 

5



--------------------------------------------------------------------------------

projections (this Agreement, the Memorandum and such documents, certificates or
other writings and such financial statements delivered to each Purchaser prior
to April 30, 2008, in each case excluding projections, being referred to,
collectively, as the “Disclosure Documents”), taken as a whole, do not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein not misleading in light of the
circumstances under which they were made. Except as disclosed in the Disclosure
Documents, since December 31, 2007, there has been no change in the financial
condition, operations, business or properties of the Parent, or the Company or
any other Subsidiary, except changes that individually or in the aggregate are
not likely to have a Material Adverse Effect. There is no fact known to the
Company that is likely to have a Material Adverse Effect that has not been set
forth in the Disclosure Documents.

 

  5.4. Organization and Ownership of Shares of Subsidiaries.

(a) Schedule 5.4 contains (except as noted therein) a complete and correct list
(i) of the Parent’s Subsidiaries, showing, as to each Subsidiary, whether it is
a Significant Subsidiary, the correct name thereof, the jurisdiction of its
organization, and the percentage of shares of each class of its capital stock or
similar equity interests outstanding owned by the Parent and each other
Subsidiary and (ii) of the Company’s and the Parent’s directors and senior
officers.

(b) All of the outstanding shares of capital stock or similar equity interests
of each Subsidiary shown in Schedule 5.4 as being owned by the Parent and its
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by the Company, the Parent or another Subsidiary free and clear of any
Lien (except as otherwise disclosed in Schedule 5.4).

(c) Each Subsidiary identified in Schedule 5.4 is a corporation or other legal
entity duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, and is duly qualified as a foreign corporation
or other legal entity and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing is not, individually or in the
aggregate, likely to have a Material Adverse Effect. Each such Subsidiary has
the corporate or other power and authority to own or hold under lease the
properties it purports to own or hold under lease and to transact the business
it transacts and proposes to transact.

(d) No Subsidiary is a party to, or otherwise subject to any legal, regulatory,
contractual or other restriction (other than this Agreement, the agreements
listed on Schedule 5.4, regulatory requirements imposing a minimum required
level of net worth and customary limitations imposed by corporate law or similar
statutes) restricting the ability of such Subsidiary to pay dividends out of
profits or make any other similar distributions of profits to the Parent, or the
Company or any of the other Subsidiaries, that owns outstanding shares of
capital stock or similar equity interests of such Subsidiary, except for any
such restrictions that are not likely to have a material adverse effect on the
ability of the Company to perform its obligations under this Agreement and the
Notes or the ability of the Parent to perform its obligations under the Support
Agreement.

 

6



--------------------------------------------------------------------------------

  5.5. Financial Statements; Material Liabilities.

The Company has delivered to each Purchaser copies of the consolidated financial
statements of the Parent and its Subsidiaries listed on Schedule 5.5. All of
said financial statements (including in each case the related schedules and
notes) fairly present in all material respects in accordance with GAAP the
consolidated financial position of the Parent and its Subsidiaries as of the
respective dates specified in such Schedule and the consolidated results of
their operations and cash flows for the respective periods so specified and have
been prepared in accordance with GAAP consistently applied throughout the
periods involved except as set forth in the notes thereto (subject, in the case
of any interim financial statements, to normal year-end adjustments and the
absence of footnotes). To the knowledge of the Parent and the Company, the
Parent and its Subsidiaries do not have any liabilities that are not disclosed
on, or in the notes to, such financial statements or otherwise disclosed in the
Disclosure Documents, except for any such liabilities as are not likely to have
a Material Adverse Effect.

 

  5.6. Compliance with Laws, Other Instruments, Etc.

The execution, delivery and performance by the Company of this Agreement and the
Notes and the performance by the Parent of the Support Agreement will not
(i) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of the Parent, the
Company or any other Subsidiary under, any Material indenture, mortgage, deed of
trust, loan, purchase or credit agreement, lease, corporate charter or by-laws,
or any other agreement or instrument to which the Parent, or the Company or any
other Subsidiary, is bound or by which the Parent, the Company or any other
Subsidiary or any of their respective properties may be bound or affected,
(ii) result in a breach of any of the terms, conditions or provisions of any
order, judgment, decree, or ruling of any court, arbitrator or Governmental
Authority applicable to the Parent, the Company or any other Subsidiary, or
(iii) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Parent, or the Company or any other
Subsidiary.

 

  5.7. Governmental Authorizations, Etc.

No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required to be obtained or made by the
Company or the Parent in connection with the execution, delivery or performance
by the Company of this Agreement or the Notes or in connection with the
performance by the Parent of the Support Agreement in connection with the
issuance and sale of the Notes.

 

7



--------------------------------------------------------------------------------

  5.8. Litigation; Observance of Agreements, Statutes and Orders.

(a) There are no actions, suits, investigations or proceedings pending or, to
the knowledge of the Company, threatened against the Parent, the Company or any
other Subsidiary, or any property of any of them in any court or before any
arbitrator of any kind or before or by any Governmental Authority that,
individually or in the aggregate, is likely to have a Material Adverse Effect.

(b) Neither the Parent nor the Company or any other Subsidiary is in default
under any term of any agreement or instrument to which it is a party or by which
it is bound, or any order, judgment, decree or ruling of any court, arbitrator
or Governmental Authority applicable to it or is in violation of any applicable
law, ordinance, rule or regulation (including without limitation the USA Patriot
Act) of any Governmental Authority applicable to it, which default or violation,
individually or in the aggregate, is likely to have a Material Adverse Effect.

 

  5.9. Taxes.

The Parent, and the Company and the other Subsidiaries, have filed all Material
tax returns that are required to have been filed in any jurisdiction, and have
paid all taxes shown to be due and payable on such returns and all other taxes
and assessments levied upon them or their properties, assets, income or
franchises, to the extent such taxes and assessments have become due and payable
and before they have become delinquent, except for any taxes and assessments
(i) the amount of which is not individually or in the aggregate Material or
(ii) the amount, applicability or validity of which is currently being contested
in good faith by appropriate proceedings and with respect to which the Parent,
or the Company or another Subsidiary, as the case may be, has established
reserves to the extent required by GAAP. The Company does not know of any basis
for any other tax or assessment that is likely to have a Material Adverse
Effect. The charges, accruals and reserves on the books of the Parent, and the
Company and the other Subsidiaries, in respect of Material Federal, state or
other taxes for all fiscal periods are, in all material respects, in accordance
with GAAP. The Federal income tax liabilities of the Parent and the Company and
the other Subsidiaries, have been finally determined (whether by reason of
completed audits or the statute of limitations having run) for all fiscal years
up to and including the fiscal year ended December 31, 2000.

 

  5.10. Title to Property; Leases.

Except as disclosed in the Disclosure Documents, the Parent, and the Company and
each other Subsidiary have good title (and title sufficient to the conduct of
each of their respective businesses) to their respective properties that
individually or in the aggregate are Material, in each case free and clear of
Liens prohibited by this Agreement. All leases that individually or in the
aggregate are Material are valid and subsisting and are in full force and effect
in all respects material to the use made or to be made of the property subject
thereto.

 

  5.11. Licenses, Permits, Etc.

(a) The Parent, and the Company and the other Subsidiaries, own or possess all
licenses, permits, franchises, authorizations, patents, copyrights, proprietary
software, service marks, trademarks and trade names, or rights thereto, that

 

8



--------------------------------------------------------------------------------

individually or in the aggregate are Material, and have not received any notice
of infringement of or conflict with asserted rights of others with respect
thereto, or any notice of proceedings or other action relating to the revocation
or modification of any thereof other than infringements, conflicts, revocations
or modifications that are not, individually or in the aggregate, likely to have
a Material Adverse Effect.

(b) To the best knowledge of the Company, there is no Material violation by any
Person of any right of the Parent, the Company or any other Subsidiary with
respect to any patent, copyright, proprietary software, service mark, trademark,
trade name or other right owned or used by the Parent, the Company or any other
Subsidiary other than such violations that are not, individually or in the
aggregate, likely to result in a Material Adverse Effect.

 

  5.12. Compliance with ERISA.

(a) The Company and each ERISA Affiliate have operated and administered each
Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and are not likely to result in a Material
Adverse Effect. Other than benefit obligations to employees and retirees under
defined benefit plans, if any, neither the Company nor any ERISA Affiliate has
incurred any liability pursuant to Title I or IV of ERISA or the penalty or
excise tax provisions of the Code relating to employee benefit plans (as defined
in section 3 of ERISA), and no event, transaction or condition has occurred or
exists that is likely to result in the incurrence of any such liability by the
Company or any ERISA Affiliate, or in the imposition of any Lien on any of the
rights, properties or assets of the Company or any ERISA Affiliate, in either
case pursuant to Title I or IV of ERISA or to such penalty or excise tax
provisions or to section 401(a)(29) or 412 of the Code or section 4068 of ERISA,
other than such liabilities or Liens as would not be individually or in the
aggregate Material.

(b) The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.

(c) The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation by
the Company to each Purchaser in the first sentence of this Section 5.12(c) is
made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.2 as to the sources of the funds used to pay the
purchase price of the Notes to be purchased by such Purchaser.

 

  5.13. Private Offering by the Company.

Neither the Company nor anyone acting on its behalf has offered the Notes or any
similar securities for sale to, or solicited any offer to buy any of the same
from, or otherwise approached or negotiated in respect thereof with, any Person
other than the

 

9



--------------------------------------------------------------------------------

Purchasers and Purchasers and not more than 75 other “accredited investors” as
defined in Rule 501(a)(1), (2), (3) or (7) of Regulation D under the Securities
Act, each of which has been offered the Notes at a private sale for investment.
The Company has not taken, and will not take, any action that would subject the
issuance or sale of the Notes to the registration requirements of Section 5 of
the Securities Act or to the registration requirements of any securities or blue
sky laws of any applicable jurisdiction.

 

  5.14. Use of Proceeds; Margin Regulations.

The Company will apply the proceeds of the sale of the Notes as set forth in
section 3 of the Memorandum and for general corporate purposes of the Parent and
its Subsidiaries. No part of the proceeds from the sale of the Notes hereunder
will be used, directly or indirectly, for the purpose of buying or carrying any
margin stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System (12 CFR 221), or for the purpose of buying or carrying or
trading in any securities under such circumstances as to involve the Company in
a violation of Regulation X of said Board (12 CFR 224) or to involve any broker
or dealer in a violation of Regulation T of said Board (12 CFR 220). Margin
stock does not constitute more than 5% of the value of the consolidated assets
of the Company and its Subsidiaries. As used in this Section, the terms “margin
stock” and “purpose of buying or carrying” shall have the meanings assigned to
them in said Regulation U.

 

  5.15. Existing Debt; Future Liens.

(a) Schedule 5.15 sets forth a complete and correct list of all outstanding Debt
of the Parent, and the Company and the other Subsidiaries, as of the Closing
Date, having an outstanding principal amount in excess of $10,000,000. Neither
the Parent, nor the Company or any other Subsidiary, is in default and no waiver
of default is currently in effect, in the payment of any principal of or
interest on any such Debt. No event or condition exists with respect to any such
Debt that would permit (or that with notice or the lapse of time, or both, would
permit) one or more Persons to cause such Debt to become due and payable before
its stated maturity or before its regularly scheduled dates of payment, which in
any such case, whether individually or in the aggregate for all such Debt, is
likely to have a Material Adverse Effect.

(b) Except as disclosed in Schedule 5.15, neither the Parent, nor the Company or
any other Subsidiary has agreed or consented to cause or permit in the future
(upon the happening of a contingency or otherwise) any of its property, whether
now owned or hereafter acquired, to be subject to a Lien not permitted by
Section 10.6.

(c) Neither the Parent nor the Company is a party to, or otherwise subject to
any provision contained in, any instrument evidencing Debt, any agreement
relating thereto or any other agreement (including, but not limited to, its
charter or other organizational document) which prohibits the issuance or sale
of the Notes or restricts the Parent from performing its obligations under the
Support Agreement, except as specifically indicated in Schedule 5.15.

 

10



--------------------------------------------------------------------------------

  5.16. Foreign Assets Control Regulations, Etc.

(a) Neither the sale of the Notes by the Company hereunder nor its use of the
proceeds thereof will violate the Trading with the Enemy Act, as amended, or any
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto.

(b) Neither the Parent nor the Company or any other Subsidiary (i) is a Person
described or designated in the Specially Designated Nationals and Blocked
Persons List of the Office of Foreign Assets Control or in Section 1 of the
Anti-Terrorism Order or (ii) knowingly engages in any dealings or transactions
with any Person known to it to be such a Person. The Parent, the Company and the
other Subsidiaries are each in compliance, in all material respects, with the
USA Patriot Act.

(c) No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

  5.17. Status under Certain Statutes.

Each of the Parent and the Company is either not an “investment company” under
the Investment Company Act of 1940, as amended, (the “Act”) or exempt from all
provisions of the Act.

 

  5.18. Environmental Matters.

(a) Neither the Parent, nor the Company or any other Subsidiary has knowledge of
any claim or has received any written notice of any claim, and no proceeding has
been instituted raising any claim against the Parent, the Company or any other
Subsidiary, relating to any of their respective real properties now or formerly
owned, leased or operated by any of them or other assets, and alleging any
damage to the environment or violation of any Environmental Laws, except, in
each case, such as is not likely to result in a Material Adverse Effect.

(b) No Hazardous Materials have been or are being used, produced, manufactured,
processed, generated, stored, disposed of, managed or treated at, or shipped or
transported to or from, the properties owned, leased or operated by the Parent,
the Company or any other Subsidiary or are otherwise present at, on, in or under
such properties except for Hazardous Materials used, produced, manufactured,
processed, generated, stored, disposed of and managed in the ordinary course of
business in material compliance with all applicable Environmental Laws and
except as, individually or in the aggregate, are not likely to result in a
Material Adverse Effect.

 

11



--------------------------------------------------------------------------------

6. REPRESENTATIONS OF THE PURCHASERS.

 

  6.1. Purchase for Investment.

(a) Each Purchaser severally represents that it is purchasing the Notes (i) for
its own account or (ii) for one or more separate accounts owned by such
Purchaser or for the account of one or more pension or trust funds that are
“accredited investors” (as defined in Rule 501(a)(1), (2), (3) or (7) of
Regulation D under the Securities Act), in each case for which it is exercising
investment discretion in managing investments of such pension or trust funds, in
the case of each of clauses (i) and (ii), for investment and not with a view to
the distribution thereof, provided that the disposition of such Purchaser’s
property shall at all times be within such Purchaser’s control. Such Purchaser
is a Qualified Institutional Buyer. Each Purchaser (and each such pension, trust
fund or other Person) understands that the Notes have not been registered under
the Securities Act and may be resold only if registered pursuant to the
provisions of the Securities Act or if an exemption from registration is
available, except under circumstances where neither such registration nor such
an exemption is required by law, and that the Company is not required to
register the Notes. Each Purchaser further represents that it (and each such
pension, trust fund or other Person) has had the opportunity to ask questions of
the Company and received answers concerning the terms and conditions of the sale
of the Notes. Each Purchaser’s (and each such pension’s, trust fund’s or other
Person’s) financial position is such that it can afford to bear the economic
risk of holding the Notes. Each Purchaser (and each such pension, trust fund or
other Person) can afford to suffer the complete loss of its investment in the
Notes. Each Purchaser’s (and each such other Person’s) knowledge and experience
in financial and business matters (or the knowledge and experience of such
Purchaser’s or such other Person’s investment advisor) is such that it (or such
investment advisor) is capable of evaluating the risks of the investment in the
Notes. Each Purchaser acknowledges that no representations, express or implied,
have been or are being made with respect to Parent, the Company or the
Subsidiaries, the Notes or otherwise, other than those expressly set forth
herein or contemplated hereby.

(b) Each Purchaser agrees to the imprinting of a legend on the Notes to the
following effect:

“THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR UNDER THE
SECURITIES LAWS OF ANY STATE. NO TRANSFER, SALE OR OTHER DISPOSITION OF THIS
NOTE MAY BE MADE UNLESS A REGISTRATION STATEMENT WITH RESPECT TO THIS NOTE HAS
BECOME EFFECTIVE UNDER SUCH ACT, AND SUCH REGISTRATION OR QUALIFICATION AS MAY
BE NECESSARY UNDER THE SECURITIES LAWS OF ANY STATE HAS BECOME EFFECTIVE, OR AN
EXEMPTION FROM SUCH REGISTRATIONS AND/OR QUALIFICATIONS IS AVAILABLE UNDER SUCH
ACT AND SUCH LAWS. EACH TRANSFEREE OF THIS NOTE, BY ACCEPTANCE OF THIS NOTE
REGISTERED IN ITS NAME (OR THE NAME OF ITS NOMINEE), WILL BE DEEMED TO HAVE MADE
CERTAIN REPRESENTATIONS SET FORTH IN THE AGREEMENT PURSUANT TO WHICH THIS NOTE
WAS ISSUED.”

 

12



--------------------------------------------------------------------------------

  6.2. Source of Funds.

Each Purchaser severally represents that at least one of the following
statements is an accurate representation as to each source of funds (a “Source”)
to be used by such Purchaser to pay the purchase price of the Notes to be
purchased by such Purchaser hereunder:

(a) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the National
Association of Insurance Commissioners (the “NAIC Annual Statement”)) for the
general account contract(s) held by or on behalf of any employee benefit plan
together with the amount of the reserves and liabilities for the general account
contract(s) held by or on behalf of any other employee benefit plans maintained
by the same employer (or affiliate thereof as defined in PTE 95-60) or by the
same employee organization in the general account do not exceed 10% of the total
reserves and liabilities of the general account (exclusive of separate account
liabilities) plus surplus as set forth in the NAIC Annual Statement filed with
such Purchaser’s state of domicile; or

(b) the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or

(c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or

(d) the Source constitutes assets of an “investment fund” (within the meaning of
Part V of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified professional
asset manager” or “QPAM” (within the meaning of Part V of the QPAM Exemption),
no employee benefit plan’s assets that are included in such investment fund,
when combined with the assets of all other employee benefit plans established or
maintained by the same employer or by an affiliate (within the meaning of
Section V(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization and managed by such QPAM, exceed 20% of the total client assets
managed by such QPAM, the conditions of Part I(c) and (g) of the QPAM Exemption
are satisfied, neither the QPAM nor a person controlling or controlled by the
QPAM (applying the definition of “control” in Section V(e) of the QPAM
Exemption) owns a 5% or more interest in the Company and (i) the identity of
such QPAM and (ii) the names of all employee benefit plans whose assets are
included in such investment fund have been disclosed to the Company in writing
pursuant to this clause (d); or

 

13



--------------------------------------------------------------------------------

(e) the Source constitutes assets of a “plan(s)” (within the meaning of Section
IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset manager”
or “INHAM” (within the meaning of Part IV of the INHAM Exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Section IV(d) of the INHAM Exemption) owns a 5%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or

(f) the Source is a governmental plan; or

(g) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or

(h) the Source does not include assets of any employee benefit plan, other than
a plan exempt from the coverage of ERISA.

As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.

 

7. INFORMATION AS TO COMPANY.

 

  7.1. Financial and Business Information.

The Company shall deliver, or shall cause the Parent to deliver (as the case may
be), to each holder of Notes that is an Institutional Investor:

(a) Parent Quarterly Statements — within sixty (60) days (or, if earlier, within
fifteen (15) days after its filing of the Quarterly Report on Form 10-Q (the
“Form 10-Q”) with the SEC if the Parent is subject to the filing requirements
thereof) after the end of each quarterly fiscal period in each fiscal year of
the Parent (other than the last quarterly fiscal period of each such fiscal
year), duplicate copies of,

(i) a consolidated balance sheet of the Parent and its Subsidiaries as at the
end of such quarter, and

(ii) consolidated statements of income, changes in shareholders’ equity and cash
flows of the Parent and its Subsidiaries, for such quarter and (in the case of
the second and third quarters) for the portion of the fiscal year ending with
such quarter, setting forth in each case in comparative form the figures for the
corresponding periods in the previous fiscal

 

14



--------------------------------------------------------------------------------

year prepared in accordance with GAAP applicable to quarterly financial
statements generally (including being subject to normal year-end adjustments and
the absence of footnotes), and certified by a Senior Financial Officer as fairly
presenting, in all material respects, in accordance with GAAP the financial
position of the Parent and its consolidated Subsidiaries and their results of
operations and cash flows, subject to changes resulting from year-end
adjustments, provided that delivery within the time period specified above of
copies of the Parent’s Form 10-Q prepared in compliance with the requirements
therefor and filed with the SEC shall be deemed to satisfy the requirements of
this Section 7.1(a), provided, further, that the Company shall be deemed to have
made such delivery of such Form 10-Q if (x) the Parent shall have made such
Form 10-Q available on the SEC’s website at www.sec.gov or any replacement
website (and sent a notification of such availability via e-mail to each holder
of Notes that is an Institutional Investor) or (y) the Parent or the Company
shall have posted such financial statements through an Electronic Distribution
Service (and sent a notification of such posting via e-mail to each holder of
Notes that is an Institutional Investor) (such availability or posting and the
giving of such notice thereof being referred to as “Electronic Delivery”);

(b) Parent Annual Statements — within 105 days (or, if earlier, within fifteen
(15) days after its filing of the Parent’s Annual Report on Form 10-K (the
“Form 10-K”) with the SEC if the Parent is subject to the filing requirements
thereof) after the end of each fiscal year of the Parent, duplicate copies of,

(i) a consolidated balance sheet of the Parent and its Subsidiaries as at the
end of such year, and

(ii) consolidated statements of income, changes in shareholders’ equity and cash
flows of the Parent and its Subsidiaries for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year prepared in accordance with GAAP, and accompanied by an opinion
thereon of independent public accountants of recognized national standing, which
opinion shall state that such financial statements present fairly, in all
material respects, in accordance with GAAP the financial position of Parent and
its consolidated Subsidiaries and their results of operations and cash flows and
have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances; provided that
the delivery within the time period specified above of the Parent’s Form 10-K
for such fiscal year prepared in accordance with the requirements therefor and
filed with the SEC shall be deemed to satisfy the requirements of this
Section 7.1(b), provided, further, that the Company shall be deemed to have made
such delivery of such Form 10-K or financial statements if it shall have made
Electronic Delivery thereof;

(c) Company Quarterly Statements — within sixty (60) days after the end of each
fiscal quarter of the Company, a consolidated balance sheet of the Company as at
the end of such fiscal quarter and the related consolidated statements of

 

15



--------------------------------------------------------------------------------

income and cash flows for such fiscal quarter and for the portion of the fiscal
year of the Company ended at the end of such fiscal quarter, setting forth in
each case in comparative form the figures for the corresponding periods of the
previous fiscal year prepared in accordance with GAAP applicable to quarterly
financial statements generally (including being subject to normal year-end
adjustments and the absence of footnotes), and certified by a Senior Financial
Officer as fairly presenting, in all material respects, in accordance with GAAP
the financial position of the Company and its consolidated Subsidiaries and
their results of operations and cash flows, subject to changes resulting from
year end adjustments; provided, that the Company shall be deemed to have made
such delivery of such financial statements and certificate if it shall have made
Electronic Delivery thereof;

(d) Company Annual Statements — within 105 days after the end of each fiscal
year of the Company, a consolidated balance sheet of the Company as at the end
of such fiscal year and the related consolidated statements of income and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year prepared in accordance with GAAP, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the Company and its consolidated
Subsidiaries and their results of operations and cash flows; provided, that the
Company shall be deemed to have made such delivery of such financial statements
and certificate if it shall have made Electronic Delivery thereof;

(e) SEC Reports — within five (5) Business Days after the filing thereof, each
regular or periodic report (other than reports referred to in Sections 7.1(a)
and (b) above) filed by the Parent or the Company with the SEC; provided, that
the Parent or the Company shall be deemed to have made such delivery of such
report if it shall have made Electronic Delivery thereof;

(f) Notice of Default or Event of Default — promptly, and in any event within
five (5) Business Days after a Responsible Officer becoming aware of the
existence of any Default or Event of Default, a written notice specifying the
nature and period of existence thereof and what action the Company is taking or
proposes to take with respect thereto;

(g) ERISA Matters — promptly, and in any event within five (5) Business Days
after a Responsible Officer becoming aware of any of the following, a written
notice of:

(i) with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof; or

(ii) the taking by the PBGC of steps to institute, or the threatening in writing
by the PBGC of the institution of, proceedings under section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Plan, or
the receipt by the Company or any ERISA Affiliate of a notice from a
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan; or

 

16



--------------------------------------------------------------------------------

(iii) any event, transaction or condition that could result in (A) the
incurrence of any liability by the Company or any ERISA Affiliate pursuant to
Title I or IV of ERISA or pursuant to the penalty or excise tax provisions of
the Code relating to employee benefit plans, or (B) the imposition of any Lien
on any of the rights, properties or assets of the Company or any ERISA Affiliate
pursuant to Title I or IV of ERISA or pursuant to such penalty or excise tax
provisions, in each case if such liability or Lien, taken together with any
other such liabilities or Liens then existing, is likely to have a Material
Adverse Effect;

(h) Notices from Governmental Authority — promptly, and in any event within
thirty (30) days of receipt thereof, copies of any written notice to the Parent,
the Company or any other Subsidiary from any Federal or state Governmental
Authority relating to any order, ruling, statute or other law or regulation that
is likely to have a Material Adverse Effect;

(i) Change in Significant Subsidiaries — simultaneously with the delivery of the
certificate referred to in Section 7.2(a), if any Subsidiary has become or
ceased to be a Significant Subsidiary, a revised Schedule 5.4 disclosing the
Significant Subsidiaries as of the date of such certificate;

(j) Acquisition or Disposition of Significant Subsidiaries — prompt notice of
any change in Significant Subsidiaries as a result of any acquisition or
disposition;

(k) Support Agreement — prompt notice of any proposed waiver, amendment,
supplement or other modification of any term or condition of the Support
Agreement; and

(l) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Parent, the Company or any other Subsidiary or
relating to the ability of the Company to perform its obligations hereunder and
under the Notes or the ability of the Parent to perform its obligations under
the Support Agreement, as from time to time may be reasonably requested by any
such holder of Notes; provided that nothing in this Section 7.1(l) shall
obligate the Parent, the Company or any other Subsidiary to disclose to any such
holder of Notes information the disclosure of which would (i) be a violation of
any applicable law, statute or regulation of any Governmental Authority
applicable to the Parent, the Company or any other Subsidiary disclosing such
information or (ii) be a breach of any contractual agreement (other than any
such agreement entered into in contemplation of this clause (ii) or any request
for information under Section 7.1(l)) regarding confidentiality of information
to which the Parent, the Company or any other Subsidiary disclosing such
information is a party; provided, further that the Company agrees to work with
each such holder of Notes and any prospective transferee of its Notes with
respect to any request for information under this Section 7.1(l), in good faith,
to attempt to resolve any impediment to such disclosure raised by clause (i) or
(ii) hereof.

 

17



--------------------------------------------------------------------------------

  7.2. Officer’s Certificate.

Each set of financial statements delivered to a holder of Notes pursuant to
Section 7.1(c) or Section 7.1(d), shall be accompanied by a certificate signed
on behalf of the Company by a Senior Financial Officer setting forth:

(a) Covenant Compliance — a reasonably detailed calculation showing whether the
Company was in compliance with the requirements of Section 10.5, Section 10.10
and Section 10.11, as of the end of the fiscal period covered by the statements
then being furnished (including the calculation of the maximum ratio or
percentage permissible under the terms of such Section, and the calculation of
the ratio or percentage then in existence); and

(b) Event of Default — a statement as to whether or not to the knowledge of such
Senior Financial Officer any Default or Event of Default exists on the date of
such certificate and, if any Default or Event of Default then exists, specifying
the details thereof and what action the Company shall have taken or proposes to
take with respect thereto.

 

  7.3. Visitation.

The Company will, and will cause the Parent to, permit any original Purchaser
and any holder of 10% or more of principal amount of the outstanding Notes, and
any properly qualified agents or representatives of such holder designated by
such holder, at all reasonable intervals and places and upon reasonable prior
written notice, to (a) examine the books of account, records, reports and other
papers of the Parent and its Subsidiaries and to make copies and extracts
therefrom for the purpose of determining whether the Company is complying with
the terms and provisions of this Agreement, (b) visit and inspect, under the
guidance of the Parent, the properties of the Parent or of any of its
Subsidiaries and (c) discuss its or their affairs, finances and accounts with,
and be advised as to the same by, its or their officers and (provided no Event
of Default exists, with the consent of the Company, such consent not to be
unreasonably withheld) the Parent’s independent public accountants; provided
that unless an Event of Default has occurred and is continuing no such visit to,
inspection of or discussions with officers of, any Subsidiary of the Parent
other than the Company shall be permitted if the book value of the Parent’s
investment therein (as determined in accordance with GAAP) is less than 2% of
all of the Parent’s investments in its Subsidiaries; provided, further, that
nothing in this Section 7.3 shall obligate the Parent, the Company or any other
Subsidiary of the Parent to disclose to any such holder of Notes information the
disclosure of which would (i) be a violation of any applicable law, statute or
regulation of any Governmental Authority applicable to the Parent, the Company
or any other Subsidiary of the Parent disclosing such information or (ii) be a
breach of any contractual agreement (other than any such agreement entered into
in contemplation of this clause (ii) or any request for information under this
Section 7.3) regarding confidentiality of information to which the Parent, the
Company or any other Subsidiary of the Parent disclosing such information is a
party; provided, further that the Company agrees to work with each such holder
of Notes and any prospective transferee of its Notes with respect to any request
for information under this Section 7.3, in good faith, to attempt to resolve any
impediment to such disclosure raised by clause (i) or (ii) hereof. So long as
any Default or Event of Default shall have occurred and shall be continuing, all
expenses incurred by a Purchaser in the exercise of any rights under this
Section 7.3 shall be borne by the Company.

 

18



--------------------------------------------------------------------------------

8. PAYMENT AND PREPAYMENT OF THE NOTES.

 

  8.1. Interest; Maturity.

(a) Interest on the Notes shall be payable at the rates and at the times set
forth in the Notes.

(b) As provided therein, the entire unpaid principal balance of the Notes shall
be due and payable on the stated maturity date thereof.

 

  8.2. Optional Prepayments with Make-Whole Amount.

The Company may, at its option, upon notice as provided below, prepay at any
time all, or from time to time any part of, the Notes, in an amount not less
than 5% of the aggregate principal amount of the Notes then outstanding in the
case of a partial prepayment, at 100% of the principal amount so prepaid, and
the Make-Whole Amount determined for the prepayment date with respect to such
principal amount. The Company will give each holder of Notes written notice of
each optional prepayment under this Section 8.2 not less than thirty (30) days
and not more than sixty (60) days prior to the date fixed for such prepayment.
Each such notice shall specify such date (which shall be a Business Day), the
aggregate principal amount of the Notes to be prepaid on such date, the
principal amount of each Note held by such holder to be prepaid (determined in
accordance with Section 8.5), the interest to be paid on the prepayment date
with respect to such principal amount being prepaid, and any conditions to such
payment and shall be accompanied by a certificate of a Senior Financial Officer
as to the estimated Make-Whole Amount due in connection with such prepayment
(calculated as if the date of such notice were the date of the prepayment),
setting forth the details of such computation. Two Business Days prior to such
prepayment, the Company shall deliver to each holder of Notes a certificate of a
Senior Financial Officer specifying the calculation of such Make-Whole Amount as
of the specified prepayment date.

 

  8.3. Prepayment of Notes Upon Change in Control.

(a) Notice of Change in Control or Control Event. The Company will, within ten
(10) Business Days after any Responsible Officer has knowledge of the occurrence
of any Change in Control or Control Event, give written notice of such Change in
Control or Control Event to each holder of Notes unless notice in respect of
such Change in Control (or the Change in Control contemplated by such Control
Event) shall have been given pursuant to subparagraph (b) of this Section 8.3.
If a Change in Control has occurred, such notice shall contain and constitute an
offer to prepay all of the Notes outstanding at such time, as described in
subparagraph (c) of this Section 8.3 and shall include the information described
in subparagraph (g) of this Section 8.3.

(b) Condition to Action. The Company will not permit the Parent to take any
action that consummates or finalizes a Change in Control unless the Company
shall have given to each holder of Notes written notice containing and
constituting an offer to prepay all of the Notes outstanding at such time, as
described in subparagraph (c) of this Section 8.3, which offer shall include the
information described in subparagraph (g) of this Section 8.3.

 

19



--------------------------------------------------------------------------------

(c) Offer to Prepay Notes. The offer to prepay Notes contemplated by
subparagraphs (a) and (b) of this Section 8.3 shall be an offer to prepay, in
accordance with and subject to this Section 8.3, all, but not less than all, of
the Notes held by each holder (in this case only, “holder” in respect of any
Note registered in the name of a nominee for a disclosed beneficial owner shall
mean such beneficial owner) on a date specified in such offer (the “Proposed
Prepayment Date”). If such Proposed Prepayment Date is in connection with an
offer contemplated by subparagraph (a) of this Section 8.3, such date shall be
not less than thirty (30) days and not more than 120 days after the date of such
offer. If the Proposed Prepayment Date shall not be specified in such offer, the
Proposed Prepayment Date shall be the first Business Day after the 45th day
after the date of such offer.

(d) Acceptance. A holder of Notes may accept the offer to prepay made pursuant
to this Section 8.3 by causing a notice of such acceptance to be delivered to
the Company not later than fifteen (15) days after receipt by such holder of the
most recent offer of prepayment. A failure by a holder of Notes to respond to an
offer to prepay made pursuant to this Section shall be deemed to constitute a
rejection of such offer by such holder.

(e) Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.3 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to the date of prepayment. The prepayment
shall be made on the Proposed Prepayment Date except as provided in subparagraph
(f) of this Section 8.3.

(f) Deferral Pending Change in Control. The obligation of the Company to prepay
Notes pursuant to the offers required by subparagraph (c) and accepted in
accordance with subparagraph (d) of this Section 8.3 is subject to the
occurrence of the Change in Control in respect of which such offers and
acceptances shall have been made. In the event that such Change in Control has
not occurred on the Proposed Prepayment Date in respect thereof, the prepayment
shall be deferred until, and shall be made on, the date on which such Change in
Control occurs. The Company shall keep each holder of Notes reasonably and
timely informed of (i) any such deferral of the date of prepayment, (ii) the
date on which such Change in Control and the prepayment are expected to occur,
and (iii) any determination by the Company that efforts to effect such Change in
Control have ceased or been abandoned (in which case the offers and acceptances
made pursuant to this Section 8.3 in respect of such Change in Control shall be
deemed rescinded).

(g) Other Terms. Each offer to prepay the Notes pursuant to this Section 8.3
shall specify: (i) the Proposed Prepayment Date; (ii) that such offer is made
pursuant to this Section 8.3; (iii) the principal amount and Series of each Note
offered to be prepaid; (iv) the interest that would be due on each Note offered
to be prepaid, accrued to the Proposed Prepayment Date; (v) that the conditions
of this Section 8.3 have been fulfilled; and (vi) in reasonable detail, the
nature and date or proposed date of the Change in Control.

 

20



--------------------------------------------------------------------------------

  8.4. Offer to Prepay Upon Disposition of Certain Assets.

(a) Notice and Offer. In the event Net Proceeds of an Asset Disposition are to
be used to make an offer (a “Transfer Prepayment Offer”) to prepay Notes
pursuant to a Debt Prepayment Application under Section 10.10 of this Agreement
(a “Debt Prepayment Transfer”), the Company will give written notice of such
Debt Prepayment Transfer to each holder of Notes. Such written notice shall
contain, and such written notice shall constitute, an irrevocable offer to
prepay, at the election of each holder, a portion of the Notes held by such
holder equal to such holder’s Ratable Portion of the Net Proceeds in respect of
such Debt Prepayment Transfer on a date specified in such notice (the “Transfer
Prepayment Date”) that is not less than thirty (30) days and not more than sixty
(60) days after the date of such notice, together with interest on the amount to
be so prepaid accrued to the Transfer Prepayment Date. If the Transfer
Prepayment Date shall not be specified in such notice, the Transfer Prepayment
Date shall be the thirtieth (30th) day after the date of such notice.

(b) Acceptance and Payment. To accept such Transfer Prepayment Offer, a holder
of Notes shall cause a notice of such acceptance to be delivered to the Company
not later than twenty (20) days after the date of such written notice from the
Company, provided, that failure to accept such offer in writing within twenty
(20) days after the date of such written notice shall be deemed to constitute a
rejection of the Prepayment Offer. If so accepted by any holder of a Note, such
offered prepayment (equal to not less than such holder’s Ratable Portion of the
Net Proceeds in respect of such Debt Prepayment Transfer) shall be due and
payable on the Transfer Prepayment Date. Such offered prepayment shall be made
at one hundred percent (100%) of the principal amount of such Notes being so
prepaid, together with interest on such principal amount then being prepaid
accrued to the Transfer Prepayment Date determined as of the date of such
prepayment.

(c) Other Terms. Each offer to prepay the Notes pursuant to this Section 8.4
shall specify (i) the Transfer Prepayment Date, (ii) the Net Proceeds in respect
of the applicable Debt Prepayment Transfer, (iii) that such offer is being made
pursuant to Section 8.4 and Section 10.10 of this Agreement, (iv) the principal
amount of each Note offered to be prepaid, (v) the interest that would be due on
each Note offered to be prepaid, accrued to the Transfer Prepayment Date and
(vi) in reasonable detail, the nature of the Asset Disposition giving rise to
such Debt Prepayment Transfer and certifying that no Event of Default exists or
would exist after giving effect to the prepayment contemplated by such offer.

 

  8.5. Allocation of Partial Prepayments.

Except as otherwise provided for in Section 8.3 and Section 8.4, in the case of
each partial prepayment of the Notes, the principal amount of the Notes to be
prepaid shall be allocated among all of the Notes at the time outstanding
(without regard to Series) in proportion, as nearly as practicable, to the
respective unpaid principal amounts thereof not theretofore called for
prepayment.

 

21



--------------------------------------------------------------------------------

  8.6. Maturity; Surrender, Etc.

In the case of each prepayment of Notes pursuant to this Section 8, the
principal amount of each Note to be prepaid shall, subject to any conditions to
such prepayment, mature and become due and payable on the date fixed for such
prepayment (which shall be a Business Day), together with interest on such
principal amount accrued to such date and the applicable Make-Whole Amount, if
any. From and after such date, unless the Company shall fail to pay such
principal amount when so due and payable, together with the interest and
Make-Whole Amount, if any, as aforesaid, interest on such principal amount shall
cease to accrue. Any Note paid or prepaid in full shall promptly be surrendered
to the Company and cancelled and shall not be reissued, and no Note shall be
issued in lieu of any prepaid principal amount of any Note.

 

  8.7. Purchase of Notes.

The Company will not and will not permit any of its controlled Affiliates or the
Parent to purchase, redeem, prepay or otherwise acquire, directly or indirectly,
any of the outstanding Notes except (a) upon the payment or prepayment of the
Notes in accordance with the terms of this Agreement and the Notes or
(b) pursuant to an offer to purchase made by the Company or an Affiliate pro
rata to the holders of all Notes at the time outstanding upon the same terms and
conditions. The Company will promptly cancel all Notes acquired by it, any of
its controlled Affiliates or the Parent pursuant to any payment, prepayment or
purchase of Notes pursuant to any provision of this Agreement and no Notes may
be issued in substitution or exchange for any such Notes.

 

  8.8. Make-Whole Amount.

“Make-Whole Amount” means, with respect to any Note, an amount equal to the
excess, if any, of the Discounted Value of the Remaining Scheduled Payments with
respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero. For the purposes of determining the Make-Whole Amount, the following terms
have the following meanings:

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on such Note is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

“Reinvestment Yield” means, with respect to the Called Principal of any Note of
either Series, .50% over the yield to maturity implied by (i) the yields
reported as of 10:00 a.m. (New York City time) on the second Business Day
preceding the Settlement Date

 

22



--------------------------------------------------------------------------------

with respect to such Called Principal, on the display designated as “Page PX1”
(or such other display as may replace Page PX1) on Bloomberg Financial Markets
for the most recently issued actively traded on the run U.S. Treasury securities
having a maturity equal to the Remaining Average Life of such Called Principal
as of such Settlement Date, or (ii) if such yields are not reported as of such
time or the yields reported as of such time are not ascertainable (including by
way of interpolation), the Treasury Constant Maturity Series Yields reported,
for the latest day for which such yields have been so reported as of the second
Business Day preceding the Settlement Date with respect to such Called
Principal, in Federal Reserve Statistical Release H.15 (or any comparable
successor publication) for U.S. Treasury securities having a constant maturity
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date.

In the case of each determination under clause (i) or clause (ii), as the case
may be, of the preceding paragraph, such implied yield will be determined, if
necessary, by (a) converting U.S. Treasury bill quotations to bond equivalent
yields in accordance with accepted financial practice and (b) interpolating
linearly between (1) the applicable U.S. Treasury security with the maturity
closest to and greater than such Remaining Average Life and (2) the applicable
U.S. Treasury security with the maturity closest to and less than such Remaining
Average Life. The Reinvestment Yield shall be rounded to the number of decimal
places as appears in the interest rate of the applicable Note.

“Remaining Average Life” means, with respect to any Called Principal of any
Note, the number of years (calculated to the nearest one-twelfth year) obtained
by dividing (i) such Called Principal into (ii) the sum of the products obtained
by multiplying (a) the principal component of each Remaining Scheduled Payment
with respect to such Called Principal by (b) the number of years (calculated to
the nearest one-twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of such Note, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2 or Section 12.1.

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

 

23



--------------------------------------------------------------------------------

9. AFFIRMATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding:

 

  9.1. Compliance with Law.

Without limiting Section 10.4, the Company will, and will cause the Parent and
each of the other Subsidiaries to, comply with all laws, ordinances or
governmental rules or regulations to which each of them is subject, including,
without limitation, ERISA, the USA Patriot Act and Environmental Laws, and will
obtain and maintain in effect all licenses, certificates, permits, franchises
and other governmental authorizations necessary to the ownership of their
respective properties or to the conduct of their respective businesses, except
for any non-compliance with such laws, ordinances or governmental rules or
regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations that is
not, individually or in the aggregate, likely to have a Material Adverse Effect.

 

  9.2. Insurance.

The Company will, and will cause the Parent and each of the other Subsidiaries
to, maintain, with financially sound and reputable insurers, insurance with
respect to their respective properties and businesses against such casualties
and contingencies, of such types and in such amounts (including deductibles,
co-insurance and self-insurance, if reserves are maintained with respect thereto
to the extent required by GAAP) as are customary in the case of entities of
established reputations engaged in the same or a similar business and similarly
situated, except for any failure to maintain such insurance that is not likely
to have a Material Adverse Effect.

 

  9.3. Maintenance of Properties.

The Company will, and will cause the Parent and each other Subsidiary to,
maintain and keep, or cause to be maintained and kept, their respective Material
properties in good repair, working order and condition (other than ordinary wear
and tear), so that the business carried on in connection therewith may be
properly conducted at all times, provided that this Section shall not prevent
the Company, the Parent or any other Subsidiary from discontinuing the operation
or the maintenance of any of its properties or disposing of them if such
discontinuance or disposal is not likely to have a Material Adverse Effect.

 

  9.4. Payment of Taxes and Claims.

The Company will, and will cause the Parent and each other Subsidiary to, pay
and discharge all taxes, assessments, governmental charges, or levies imposed on
them or any of their properties, assets, income or franchises, to the extent the
same have become due and payable and before they have become delinquent and all
claims for which sums have become due and payable that have or might become a
Lien on properties or assets of the Parent, or the Company or any other
Subsidiary, provided that neither the Parent, nor the Company or any other
Subsidiary need pay any such tax, assessment, charge, levy or claim if (i) the
amount, applicability or validity thereof is contested by the Parent, the
Company or such other Subsidiary in good faith and in appropriate proceedings,
and the Parent, the Company or such other Subsidiary has established reserves
therefor to the extent required by GAAP on the books of the Parent, the Company
or such other Subsidiary or (ii) the nonpayment of all such taxes, assessments,
charges, levies and claims in the aggregate is not likely to have a Material
Adverse Effect.

 

24



--------------------------------------------------------------------------------

  9.5. Corporate Existence, Etc.

Subject to Section 10.2, the Company will at all times preserve and keep in full
force and effect its corporate existence. Subject to Sections 10.2 and 10.10,
the Company will, and will cause the Parent to, at all times preserve and keep
in full force and effect the corporate existence of the Parent and each other
Subsidiary (unless merged into the Company, the Parent or a Subsidiary) and all
rights and franchises of the Company, the Parent and its other Subsidiaries
unless, in the good faith judgment of the Company or the Parent, the termination
of or failure to preserve and keep in full force and effect such corporate
existence, right or franchise is not, individually or in the aggregate, likely
to have a Material Adverse Effect.

 

  9.6. Books and Records.

The Company will, and will cause the Parent and its Subsidiaries to, maintain
books of record and account in which entries shall be made of all Material
dealings and transactions in relation to their respective businesses and
activities, in each case in conformity in all material respects with GAAP and
all applicable requirements of any Governmental Authority having legal or
regulatory jurisdiction over the Company, the Parent or any such Subsidiary, as
the case may be.

 

10. NEGATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding:

 

  10.1. Transactions with Affiliates.

The Company shall not, and shall not permit the Parent or any other Subsidiary
to, enter into any transaction with any of its Affiliates (other than the
Parent, the Company or any other Subsidiary), unless such transaction is on
terms not materially less favorable to the Parent, or the Company or any other
Subsidiary, than if the transaction had been negotiated in good faith on an
arm’s-length basis with a non-Affiliate, provided that the foregoing shall not
restrict (a) director, officer and employee compensation (including bonuses) and
other benefits (including retirement, health, stock option and other benefit
plans) and indemnification arrangements entered into in the ordinary course of
business, (b) transactions pursuant to the Support Agreement and
(c) transactions and arrangements in connection with any Initial Public Offering
or subsequent disposition by RWE AG, a German corporation (“RWE”), or any of its
Affiliates of Common Stock of Parent or of any Person that owns 100% of the
Common Stock of Parent (including with respect to allocations of assets and
liabilities, transition services and other separation matters, indemnification,
registration rights and expense reimbursement) that are approved by the board of
directors of Parent.

 

  10.2. Merger, Consolidation, Etc.

(a) The Company shall not, and shall not permit the Parent to, consolidate with
or merge into any other Person or convey, transfer or lease its properties and
assets substantially as an entirety to any Person, unless:

(i) the successor formed by such consolidation or the survivor of such merger or
the Person that acquires by conveyance, transfer or lease all or substantially
all of the assets of the Company or the Parent as an entirety, as the

 

25



--------------------------------------------------------------------------------

case may be, shall be a Person organized and existing under the laws of the
United States or any State thereof (including the District of Columbia), and
shall expressly assume, in the case of the Company, the due and punctual
performance and observance of each covenant, condition and obligation under this
Agreement and the Notes and, in the case of the Parent, all the obligations
under the Support Agreement to be performed or observed, and such Person shall
have caused to be delivered to each holder of any Notes an opinion of counsel to
the effect that such consolidation, merger, conveyance, transfer or lease
complies in all material respects with this Section 10.2; and

(ii) immediately before and immediately after giving effect to such transaction,
no Default or Event of Default shall have occurred and be continuing.

(b) Upon any consolidation by the Company or the Parent with or merger by the
Company or the Parent into any other Person or any conveyance, transfer or lease
of either the Company’s or the Parent’s properties and assets substantially as
an entirety in accordance with this Section 10.2, the successor Person formed by
such consolidation or into which it is merged or to which such conveyance,
transfer or lease is made shall succeed to, and be substituted for, and may
exercise every right and power of, the Company or the Parent, as applicable,
under this Agreement or the Support Agreement with the same effect as if such
successor Person had been named as the Company or the Parent, as applicable,
herein or therein, and thereafter, except in the case of a lease, the
predecessor Person shall be relieved of all obligations and covenants, in the
case of the Company, under this Agreement and the Notes and, in the case of the
Parent, under the Support Agreement.

 

  10.3. Line of Business.

The Company shall not engage in any business, operations or activities (whether
directly, through a joint venture, in connection with a permitted acquisition or
otherwise) other than financing activities for and on behalf of the Parent and
the other Subsidiaries of the Parent.

 

  10.4. Terrorism Sanctions Regulations.

The Company shall not, and shall not permit the Parent or any other Subsidiary
to, (a) become a Person described or designated in the Specially Designated
Nationals and Blocked Persons List of the Office of Foreign Assets Control or in
Section 1 of the Anti-Terrorism Order or (b) knowingly engage in any dealings or
transactions with any Person known to it to be such a Person.

 

  10.5. Debt Capitalization Ratio.

The Company shall not permit, and shall cause the Parent not to permit, the
ratio of Consolidated Total Debt to Consolidated Total Capitalization as of the
last day of any fiscal quarter of the Parent to exceed 0.70 to 1.00; provided,
that for the purposes of the calculation of this ratio, any non-cash effects
reflected in the financial statements of the Parent resulting from SFAS 158
shall be excluded.

 

26



--------------------------------------------------------------------------------

  10.6. Liens.

The Company will not, and will not cause or permit the Parent or any other
Subsidiary to, incur any Debt secured by any Lien, or suffer to exist any Lien
securing Debt, upon or with respect to their respective properties (including,
without limitation, their capital stock), except:

(a) Liens existing, or created pursuant to the terms of agreements existing, on
the date hereof;

(b) Liens consisting of (i) pledges or deposits in the ordinary course of
business to secure obligations under workmen’s compensation laws or similar
legislation, (ii) deposits in the ordinary course of business to secure or in
lieu of surety, appeal or customs bonds to which the Company, the Parent or any
other Subsidiary is a party, (iii) Liens created by or resulting from any
litigation or legal proceeding which is currently being contested in good faith
by appropriate proceedings diligently conducted, (iv) pledges or deposits in the
ordinary course of business to secure performance in connection with bids,
tenders or contracts (other than contracts for the payment of money) or
(v) materialmen’s, mechanics’, carriers’, workmen’s, repairmen’s or other like
Liens incurred in the ordinary course of business for sums not yet due or
currently being contested in good faith by appropriate proceedings diligently
conducted;

(c) Liens created to secure tax-exempt Debt in connection with the financing or
refinancing of the purchase, lease or construction of properties;

(d) any Lien on any asset of any Person existing at the time such Person is
merged or consolidated with or into, or such asset is acquired by, the Company,
the Parent or any other Subsidiary and not created in contemplation of such
event;

(e) Liens created to secure sales of accounts receivable and other receivables;

(f) licenses of intellectual property granted by the Company, the Parent or any
other Subsidiary in the ordinary course of business and not interfering in any
material respect with the ordinary conduct of business;

(g) Liens of landlords arising under real property leases to the extent such
Liens arise in the ordinary course of business and do not secure any past due
obligation for the payment of money;

(h) any interest or title of a lessor or sublessor under any lease permitted by
this Agreement;

(i) Liens securing Debt which has neither been assumed by the Company, the
Parent or any other Subsidiary nor upon which it customarily pays interest
charges, existing upon real property, or rights in or relating thereto, which
real property or rights were acquired for right-of-way purposes;

(j) zoning laws and ordinances;

 

27



--------------------------------------------------------------------------------

(k) Capital Leases;

(l) easements, rights-of-way, restrictions, conditions and other similar
encumbrances, minor defects or irregularities of title, and alleys, streets and
highways, which in the aggregate do not materially impair the usefulness of the
mortgaged property in the present business of the Company, the Parent or any
other Subsidiary;

(m) leases of the properties of the Company, the Parent or any other Subsidiary,
in each case entered into in the ordinary course of business and that do not,
individually or in the aggregate, (i) interfere in any material respect with the
ordinary course of business or (ii) materially impair the value of the property
subject thereto;

(n) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Company, the
Parent or any other Subsidiary in the ordinary course of business in accordance
with the past practices of the Company, the Parent or such other Subsidiary;

(o) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and cash equivalents on deposit in one or more accounts
maintained by the Company, the Parent or any other Subsidiary, in each case
granted in the ordinary course of business in favor of the financial
institutions with which such accounts are maintained, securing amounts owing to
such financial institutions with respect to cash management and operating
account arrangements, including those involving pooled accounts and netting
arrangements; provided that, unless such Liens are non-consensual and arise by
operation of law, in no case shall any such Liens secure (either directly or
indirectly) the repayment of any Debt;

(p) Liens for taxes, assessments or governmental charges or levies not yet
delinquent and which may subsequently be paid without interest or penalties and
Liens for taxes, assessments or governmental charges or levies which are being
contested in good faith by appropriate proceedings for which reserves have been
established to the extent required by GAAP;

(q) any Lien on any property of the Company, the Parent or any other Subsidiary
securing obligations not exceeding in the aggregate $20,000,000 outstanding at
any time;

(r) Liens securing Debt of the Company, the Parent or any other Subsidiary;
provided that, after giving effect to the incurrence of such Debt, the aggregate
outstanding principal amount of Priority Debt would not exceed 15% of
Consolidated Tangible Total Assets;

(s) Liens on any property, acquired, constructed or improved by the Company, the
Parent or any other Subsidiary after the date of this Agreement, and any
improvements thereon, accessions thereto or other property acquired or
constructed for use in connection therewith or related thereto, which are
created or assumed prior to or contemporaneously with, or within 180 days after,
such acquisition or completion of such construction or improvement, or within
one year thereafter pursuant to a firm

 

28



--------------------------------------------------------------------------------

commitment for financing arranged with a lender or investor within such 180-day
period, to secure or provide for the payment of all or any part of the purchase
price of such property or the cost of such construction or improvement incurred
after the date of this Agreement or Liens on any property existing at the time
of acquisition thereof; provided, that the Liens shall not extend to any
property theretofore owned by the Company, the Parent or any other Subsidiary
other than, in the case of any such construction or improvement, (i) unimproved
real property on which the property so constructed or the improvement is
located, (ii) other property (or improvement thereon) which is an improvement to
or is acquired or constructed for use in connection therewith or related
thereto, (iii) any right and interest under any agreement or other documents
relating to the property being so constructed or improved or such other property
and (iv) the stock of any Subsidiary created or maintained for the primary
purpose of owning the property so constructed or improved;

(t) Liens on property securing Debt if, prior to or concurrently with the
issuance, assumption or guarantee of such Debt, the Notes (together with, if the
Company shall so determine, (i) any other Debt of or guaranteed by the Company
ranking equally with the Notes or (ii) any Debt of the Parent or any other
Subsidiary then existing or thereafter created) are secured by such property
equally and ratably with (or prior to) such Debt;

(u) Liens securing the Notes; and

(v) Liens created for the sole purpose of refinancing, extending, renewing or
replacing in whole or in part Debt or other obligations secured by any Lien
referred to in the foregoing subsections (a) through (u); provided, however,
that the principal amount of Debt or obligations secured thereby shall not
exceed the principal amount of Debt or obligations so secured at the time of
such refinancing, extension, renewal or replacement plus the amount of any
premiums required to be paid thereon and reasonable fees and expenses associated
therewith and that such refinancing, extension, renewal or replacement, as the
case may be, shall be limited to all or a part of the property that secured the
Lien or mortgage so refinanced, extended, renewed or replaced (and any
improvements on such property).

 

  10.7. Dividends and Distributions.

The Company shall not declare or pay any dividends upon any of its Common Stock,
or purchase, redeem, retire or otherwise acquire, directly or indirectly, any
shares of its Common Stock, or make any distribution of cash, property or assets
among the holders of shares of its Common Stock, or make any change in its
capital structure, if an Event of Default has occurred and is continuing, or
would occur, either immediately before or immediately after giving effect to any
of the foregoing.

 

  10.8. Use of Proceeds.

The Company shall not use any portion of the proceeds of the Notes (a) directly
or indirectly, for any purpose that entails a violation of the regulations of
the Board, including the Margin Regulations, or (b) for any purpose in violation
of any other applicable law, rule or regulation.

 

29



--------------------------------------------------------------------------------

  10.9. Support Agreement.

The Company shall not permit the Parent to (a) cancel or terminate the Support
Agreement or (b) amend or otherwise modify the terms of the Support Agreement,
except for amendments and modifications that do not adversely affect the rights
of the holders of Notes hereunder, in each case, without the prior written
consent of all holders of Notes.

 

  10.10. Sale of Assets.

The Company will not, and will not permit the Parent or any Significant
Subsidiary to, make an Asset Disposition (other than an Asset Disposition
subject to Section 10.2 and satisfying the requirements thereof) if immediately
after giving effect to such Asset Disposition, (i) any Event of Default shall
have occurred and be continuing, or (ii) the amount equal to (A) the aggregate
Disposition Value of all property of the Parent, the Company and any Significant
Subsidiary disposed of pursuant to Asset Dispositions in accordance with this
Section 10.10 during the then current fiscal year of the Parent minus (B) the
aggregate amount in respect of Asset Dispositions consummated during such fiscal
year that has been applied to either or both of a Debt Prepayment Application or
a Property Reinvestment Application, would exceed 10% of Consolidated Total
Assets, determined as at the end of the then most recently ended fiscal quarter
of the Parent (any such excess being referred to as the “Excess Asset Sale
Amount” of such Asset Disposition), unless, solely with respect to the
circumstances described in clause (ii) of this Section 10.10, an amount equal to
the lesser of the Excess Asset Sale Amount and the Net Proceeds arising from
such Asset Disposition is applied to either or both of a Debt Prepayment
Application or a Property Reinvestment Application within 365 days of the date
of such disposition pursuant to this Section 10.10. For the purpose of
determining compliance with this Section 10.10, the Company shall have the right
to designate the Asset Dispositions to which any Debt Prepayment Application or
Property Reinvestment Application relates.

 

  10.11. Priority Debt.

The Company will not, and will not permit the Parent or any other Subsidiary to,
incur Priority Debt if, after giving effect to such incurrence, the aggregate
outstanding principal amount of Priority Debt (without duplication) would exceed
15% of Consolidated Tangible Total Assets.

 

11. EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a) the Company defaults in the payment of any principal or Make-Whole Amount,
if any, on any Note when the same becomes due and payable, whether at maturity
or at a date fixed for prepayment or by declaration or otherwise; or

 

30



--------------------------------------------------------------------------------

(b) the Company defaults in the payment of any interest on any Note for more
than five (5) Business Days after the same becomes due and payable; or

(c) the Company (or the Parent or its Subsidiaries, as applicable) defaults in
the performance of or compliance with any term contained in Section 7.1(f) or
Sections 10.2, 10.5 or 10.11; or

(d) the Company (or the Parent or its Subsidiaries, as applicable) defaults in
the performance of or compliance with any term contained herein (other than
those referred to in Sections 11(a), (b) and (c)) and such default is not
remedied within thirty (30) days after the earlier of (i) a Responsible Officer
obtaining actual knowledge of such default and (ii) the Company receiving
written notice of such default from any holder of a Note specifying such default
or breach and requiring it to be remedied (any such written notice to be
identified as a “notice of default” and to refer specifically to this
Section 11(d)); provided, however, that except with respect to defaults under or
breaches of the covenants contained in Section 9.4 or 10.6, the holders of Notes
shall be deemed to have agreed to an extension of such 30-day period to 90 days
so long as corrective action is initiated by the Company or the Parent within
such 30-day period unless such corrective action is no longer being diligently
pursued; or

(e) any representation or warranty made in writing by or on behalf of the
Company or by any officer of the Company in this Agreement or in any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made; or

(f) (i) the Company, the Parent or any Significant Subsidiary is in default (as
principal or as guarantor or other surety) in the payment of any principal of or
premium or make-whole amount or interest on any Debt that is outstanding in an
aggregate principal amount of at least (A) $10,000,000 in the case of the
Company; (B) $25,000,000 in the case of the Parent or (C) $50,000,000 in the
aggregate, in the case of all Significant Subsidiaries, beyond any period of
grace provided with respect thereto, (ii) the Company, the Parent or any
Significant Subsidiary is in default in the performance of or compliance with
any term of any evidence of any Debt in an aggregate outstanding principal
amount of at least (A) $10,000,000 in the case of the Company; (B) $25,000,000
in the case of the Parent or (C) $50,000,000 in the aggregate, in the case of
all Significant Subsidiaries or of any mortgage, indenture or other agreement
relating thereto or any other condition exists, and as a consequence of such
default or condition such Debt has become, or has been declared (or one or more
Persons are entitled to declare such Debt to be), due and payable before its
stated maturity or before its regularly scheduled dates of payment, or (iii) as
a consequence of the occurrence or continuation of any event or condition (other
than the passage of time or the right of the holder of Debt to convert such Debt
into equity interests), (x) the Company, the Parent or any Significant
Subsidiary has become obligated to purchase or repay Debt before its regular
maturity or before its regularly scheduled dates of payment in an aggregate
outstanding principal amount of at least (A) $10,000,000 in the case of the
Company; (B) $25,000,000 in the case of the Parent or (C) $50,000,000 in the
aggregate, in the case of all Significant Subsidiaries, or (y) one or more
Persons have the right to require the Company, the Parent or any Significant
Subsidiary to purchase or repay such Debt; or

 

31



--------------------------------------------------------------------------------

(g) the Parent, or the Company or any other Significant Subsidiary (i) is
generally not paying, or admits in writing its inability to pay, its debts as
they become due, (ii) files, or consents by answer or otherwise to the filing
against it of, a petition for relief or reorganization or arrangement or any
other petition in bankruptcy, for liquidation or to take advantage of any
bankruptcy, insolvency, reorganization, moratorium or other similar law of any
jurisdiction, (iii) makes an assignment for the benefit of its creditors,
(iv) consents to the appointment of a custodian, receiver, trustee or other
officer with similar powers with respect to it or with respect to any
substantial part of its property, (v) is adjudicated as insolvent or to be
liquidated, or (vi) takes corporate action for the purpose of any of the
foregoing; or

(h) a court or Governmental Authority of competent jurisdiction enters an order
appointing, without consent by the Parent, or the Company or any of the other
Significant Subsidiaries, a custodian, receiver, trustee or other officer with
similar powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding-up or liquidation of the Parent, or the
Company or any of the other Significant Subsidiaries, or any such petition shall
be filed against the Parent, or the Company or any of the other Significant
Subsidiaries, and such petition shall not be dismissed within sixty (60) days;
or

(i) a final judgment or judgments for the payment of money in an aggregate
amount (to the extent not paid or insured) in excess of (A) $10,000,000 in the
case of the Company; (B) $25,000,000 in the case of the Parent or
(C) $50,000,000 in the aggregate, in the case of all Significant Subsidiaries of
the Parent are rendered against one or more of the Company, the Parent and its
Significant Subsidiaries and which judgments are not, within sixty (60) days
after entry thereof, bonded, discharged or stayed pending appeal, or are not
discharged within sixty (60) days after the expiration of such stay; or

(j) the Parent shall default in the performance or observance of any obligation
or condition under Section 3 of the Support Agreement as of the last day of any
fiscal year or fiscal quarter of the Company; provided, however, that the
Company’s failure to have a positive tangible net worth (total assets less
liabilities less intangible assets as of such last day), as determined for
purposes of the Support Agreement and after giving effect to period-end
adjustments in accordance with GAAP, shall not be an Event of Default unless the
Company has a tangible net worth of less than negative $10,000; or

(k) any material provision of the Support Agreement shall become unenforceable,
or any court or governmental or regulatory body having jurisdiction over the
Parent shall assert the unenforceability of any such provision in writing, or
the Parent contests in any manner the validity or enforceability of any such
provision; or

 

32



--------------------------------------------------------------------------------

(l) unless the Parent shall have assumed the obligation in the Notes pursuant to
Section 22.1, the Parent shall cease to own, directly or indirectly, 100% of the
Common Stock of the Company; or

(m) if (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code, (ii) a notice of intent to terminate any Plan shall have been filed
with the PBGC or the PBGC shall have instituted proceedings under ERISA section
4042 to terminate or appoint a trustee to administer any Plan or the PBGC shall
have notified the Company or any ERISA Affiliate that a Plan may become a
subject of any such proceedings, (iii) the Company or any ERISA Affiliate shall
have incurred any liability pursuant to Title I or IV of ERISA or the penalty or
excise tax provisions of the Code relating to employee benefit plans, (iv) the
Company or any ERISA Affiliate withdraws from any Multiemployer Plan, or (v) the
Company establishes or amends any employee welfare benefit plan that provides
post-employment welfare benefits in a manner that would increase the liability
of the Company thereunder; and any such event or events described in clauses
(i) through (v) above, either individually or together with any other such event
or events, is likely to have a Material Adverse Effect.

As used in Section 11(m), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in section 3 of ERISA.

 

12. REMEDIES ON DEFAULT, ETC.

 

  12.1. Acceleration.

(a) If an Event of Default with respect to the Parent, the Company or any
Significant Subsidiary described in Section 11(g) or (h) (other than an Event of
Default described in clause (i) of Section 11(g) or described in clause (vi) of
Section 11(g) by virtue of the fact that such clause encompasses clause (i) of
Section 11(g)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.

(b) If any other Event of Default has occurred and is continuing, the Required
Holders may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.

(c) If any Event of Default described in Section 11(a) or (b) has occurred and
is continuing, any holder or holders of Notes at the time outstanding affected
by such Event of Default may at any time, at its or their option, by notice or
notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (y) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties

 

33



--------------------------------------------------------------------------------

hereto agree, that each holder of a Note has the right to maintain its
investment in the Notes free from repayment by the Company (except as herein
specifically provided for) and that the provision for payment of a Make-Whole
Amount by the Company in the event that the Notes are prepaid or are accelerated
as a result of an Event of Default, is intended to provide compensation for the
deprivation of such right under such circumstances.

 

  12.2. Other Remedies.

If any Event of Default has occurred and is continuing, and irrespective of
whether any Notes have become or have been declared immediately due and payable
under Section 12.1, the holder of any Note at the time outstanding may proceed
to protect and enforce the rights of such holder by an action at law, suit in
equity or other appropriate proceeding, whether for the specific performance of
any agreement contained herein or in any Note, or for an injunction against a
violation of any of the terms hereof or thereof, or in aid of the exercise of
any power granted hereby or thereby or by law or otherwise.

 

  12.3. Rescission.

At any time after any Notes have been declared due and payable pursuant to
Section 12.1(b) or (c), the Required Holders, by written notice to the Company,
may rescind and annul any such declaration and its consequences if (a) the
Company has paid all overdue interest on the Notes, all principal of and
Make-Whole Amount, if any, on any Notes that are due and payable and are unpaid
other than by reason of such declaration, and all interest on such overdue
principal and Make-Whole Amount, if any, and (to the extent permitted by
applicable law) any overdue interest in respect of the Notes, at the Default
Rate, (b) neither the Company nor any other Person shall have paid any amounts
which have become due solely by reason of such declaration, (c) all Events of
Default and Defaults, other than non-payment of amounts that have become due
solely by reason of such declaration, have been cured or have been waived
pursuant to Section 17, and (d) no judgment or decree has been entered for the
payment of any monies due pursuant hereto or to the Notes. No rescission and
annulment under this Section 12.3 will extend to or affect any subsequent Event
of Default or Default or impair any right consequent thereon.

 

  12.4. No Waivers or Election of Remedies, Expenses, Etc.

No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies. No right, power or
remedy conferred by this Agreement or by any Note upon any holder thereof shall
be exclusive of any other right, power or remedy referred to herein or therein
or now or hereafter available at law, in equity, by statute or otherwise.
Without limiting the obligations of the Company under Section 15, the Company
will pay to the holder of each Note on demand such further amount as shall be
sufficient to cover all reasonable out-of-pocket costs and expenses of such
holder incurred in any enforcement or collection under this Section 12,
including, without limitation, reasonable attorneys’ fees, expenses and
disbursements.

 

34



--------------------------------------------------------------------------------

13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

 

  13.1. Registration of Notes.

The Company shall keep at its principal executive office a register for the
registration and registration of transfers of Notes. The name and address of
each holder of one or more Notes, each transfer thereof and the name and address
of each transferee of one or more Notes shall be registered in such register.
Prior to due presentment for registration of transfer, the Person in whose name
any Note shall be registered shall be deemed and treated as the owner and holder
thereof for all purposes hereof, and the Company shall not be affected by any
notice or knowledge to the contrary. The Company shall give to any holder of a
Note that is an Institutional Investor promptly upon request therefor, a
complete and correct copy of the names and addresses of all registered holders
of Notes.

 

  13.2. Transfer and Exchange of Notes.

Upon surrender of any Note to the Company at the address and to the attention of
the designated officer (all as specified in Section 18), for registration of
transfer or exchange (and in the case of a surrender for registration of
transfer accompanied by a written instrument of transfer duly executed by the
registered holder of such Note or such holder’s attorney duly authorized in
writing and accompanied by the relevant name, address and other information for
notices of each transferee of such Note or part thereof), within ten
(10) Business Days thereafter, the Company shall execute and deliver, at the
Company’s expense (except as provided below), one or more new Notes of the same
Series (as requested by the holder thereof) in exchange therefor, in an
aggregate principal amount equal to the unpaid principal amount of the
surrendered Note. Each such new Note shall be payable to such Person as such
holder may request and in the form of Note for such Series set forth in Exhibit
1.1(a) or Exhibit 1.1(b), as the case may be. Each such new Note shall be dated
and bear interest from the date to which interest shall have been paid on the
surrendered Note or dated the date of the surrendered Note if no interest shall
have been paid thereon. The Company may require payment of a sum sufficient to
cover any stamp tax or governmental charge imposed in respect of any such
transfer of Notes. Notes shall not be transferred in denominations of less than
$100,000, provided that if necessary to enable the registration of transfer by a
holder of its entire holding of Notes of a Series, one Note of such Series may
be in a denomination of less than $100,000. Any transferee, by its acceptance of
a Note registered in its name (or the name of its nominee), shall be deemed to
have made the representations set forth in Section 6.

The Notes have not been registered under the Securities Act or under the
securities laws of any state and may not be transferred or resold unless
registered under the Securities Act and all applicable state securities laws or
unless an exemption from the requirement for such registration is available.

 

35



--------------------------------------------------------------------------------

  13.3. Replacement of Notes.

Upon receipt by the Company at the address and to the attention of the
designated officer (all as specified in Section 18) of evidence reasonably
satisfactory to it of the ownership of and the loss, theft, destruction or
mutilation of any Note (which evidence shall be, in the case of an Institutional
Investor, notice from such Institutional Investor of such ownership and such
loss, theft, destruction or mutilation), and

(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, (i) an original Purchaser or another holder of a Note with a minimum net
worth of at least $100,000,000 or (ii) a Qualified Institutional Buyer, such
Person’s own unsecured agreement of indemnity shall be deemed to be
satisfactory), or

(b) in the case of mutilation, upon surrender and cancellation thereof, the
Company at its own expense shall execute and deliver not more than thirty
(30) days following satisfaction of such conditions, in lieu thereof, a new Note
of the same Series, dated and bearing interest from the date to which interest
shall have been paid on such lost, stolen, destroyed or mutilated Note or dated
the date of such lost, stolen, destroyed or mutilated Note if no interest shall
have been paid thereon.

 

14. PAYMENTS ON NOTES.

 

  14.1. Place of Payment.

Subject to Section 14.2, payments of principal, Make-Whole Amount, if any, and
interest becoming due and payable on the Notes shall be made in New York, New
York at the principal office of JPMorgan Chase Bank, N.A. in such jurisdiction.
The Company may at any time, by notice to each holder of a Note, change the
place of payment of the Notes so long as such place of payment shall be either
the principal office of the Company in the United States or the principal office
of a bank or trust company in the United States.

 

  14.2. Home Office Payment.

So long as any Purchaser or its nominee shall be the holder of any Note, and
notwithstanding anything contained in Section 14.1 or in such Note to the
contrary, the Company will pay all sums becoming due on such Note for principal,
Make-Whole Amount, if any, and interest by the method and at the address
specified for such purpose below such Purchaser’s name in Schedule A, or by such
other method or at such other address as such Purchaser shall have from time to
time specified to the Company in writing for such purpose, without the
presentation or surrender of such Note or the making of any notation thereon,
except that upon written request of the Company made concurrently with or
reasonably promptly after payment or prepayment in full of any Note, such
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Company at its principal executive office or at the
place of payment most recently designated by the Company pursuant to
Section 14.1. Prior to any sale or other disposition of any Note held by a
Purchaser or its nominee, such Purchaser will, at its election, either endorse
thereon the amount of principal paid thereon and the last date to which interest
has been paid thereon or surrender such Note to the Company in exchange for a
new Note or Notes pursuant to Section 13.2. The Company will afford the benefits
of this Section 14.2 to any Institutional Investor that is the direct or
indirect transferee of any Note purchased by a Purchaser under this Agreement
and that has made the same agreement relating to such Note as the Purchasers
have made in this Section 14.2.

 

36



--------------------------------------------------------------------------------

15. EXPENSES, ETC.

 

  15.1. Transaction Expenses.

Whether or not the transactions contemplated hereby are consummated, the Company
will pay all reasonable out-of-pocket costs and expenses (including reasonable
attorneys’ fees of Bingham McCutchen LLP, special counsel to the Purchasers, and
excluding, with respect to clause (a) below, the fees and expenses of any other
counsel to the Purchasers, and, with respect to clause (b) below, the fees and
expenses of more than one counsel to the Purchasers other than any local counsel
in each relevant jurisdiction if reasonably required by the Required Holders)
incurred by each Purchaser or holder of a Note in connection with (a) the
negotiation, preparation, execution, and delivery of this Agreement and the
Notes, (b) any amendments, waivers or consents under or in respect of this
Agreement, the Support Agreement or the Notes (whether or not such amendment,
waiver or consent becomes effective), (c) enforcing or defending (or determining
whether or how to enforce or defend) any rights under this Agreement, the
Support Agreement or the Notes or in responding to any subpoena or other legal
process or informal investigative demand issued in connection with this
Agreement, the Support Agreement or the Notes, or by reason of being a holder of
any Note, (d) the insolvency or bankruptcy of the Parent, the Company or any
other Subsidiary or in connection with any work-out or restructuring of the
transactions contemplated hereby, by the Support Agreement and by the Notes,
including, without limitation, financial advisors’ fees and (e) the initial
filing of this Agreement and all related documents and financial information
with the SVO. The Company will pay, and will save each Purchaser and each other
holder of a Note harmless from, all claims in respect of any fees, costs or
expenses, if any, of brokers and finders (other than those, if any, retained by
a Purchaser or other holder).

 

  15.2. Survival.

The obligations of the Company under this Section 15 will survive the payment or
transfer of any Note, the enforcement, amendment or waiver of any provision of
this Agreement or the Notes, and the termination of this Agreement.

 

16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
shall be deemed representations and warranties of the Company under this
Agreement. Subject to the preceding sentence, this Agreement and the Notes
embody the entire agreement and understanding between each Purchaser and the
Company and supersede all prior agreements and understandings relating to the
subject matter hereof.

 

37



--------------------------------------------------------------------------------

17. AMENDMENT AND WAIVER.

 

  17.1. Requirements.

This Agreement and the Notes may be amended, and the observance of any term
hereof or of the Notes may be waived (either retroactively or prospectively),
with (and only with) the written consent of the Company and the Required
Holders, except that (a) no amendment or waiver of any of the provisions of
Section 1, 2, 3, 4, 5, 6 or 21 hereof, or any defined term (as it is used
therein), will be effective as to any Purchaser unless consented to by such
Purchaser in writing, and (b) no such amendment or waiver may, without the
written consent of the holder of each Note at the time outstanding affected
thereby, (i) subject to the provisions of Section 12 relating to acceleration or
rescission, change the amount or time of any prepayment or payment of principal
of, or reduce the rate or change the time of payment or method of computation of
interest (if such change in the method of computation of interest results in a
decrease in the interest rate) or of the Make-Whole Amount on any of the Notes,
(ii) change the percentage of the principal amount of the Notes the holders of
which are required to consent to any such amendment or waiver, or (iii) amend
any of Sections 8, 11(a), 11(b), 12, 17 or 20.

 

  17.2. Solicitation of Holders of Notes.

(a) Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with notice of any
proposed amendment, waiver or consent in respect of any of the provisions hereof
or of the Notes. The Company will deliver executed or true and correct copies of
each amendment, waiver or consent effected pursuant to the provisions of this
Section 17 to each holder of outstanding Notes promptly following the date on
which it is executed and delivered by, or receives the consent or approval of,
the requisite holders of Notes.

(b) Payment. The Company will not directly or indirectly pay or cause to be paid
any remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security or provide other credit support, to any holder
of Notes as consideration for or as an inducement to the entering into by any
holder of Notes of any waiver or amendment of any of the terms and provisions
hereof unless such remuneration is concurrently paid, or security is
concurrently granted or other credit support concurrently provided, on the same
terms, ratably to each holder of Notes then outstanding even if such holder did
not consent to such waiver or amendment.

 

  17.3. Binding Effect, etc.

Any amendment or waiver consented to as provided in this Section 17 applies
equally to all holders of Notes and is binding upon them and upon each future
holder of any Note and upon the Company without regard to whether such Note has
been marked to indicate such amendment or waiver. No such amendment or waiver
will extend to or affect any obligation, covenant, agreement, Default or Event
of Default not expressly amended or waived or impair any right consequent
thereon. No course of dealing between the Company and the holder of any Note nor
any delay in exercising any rights hereunder or under any Note shall operate as
a waiver of any rights of any holder of such Note. As used herein, the term
“this Agreement” and references thereto shall mean this Agreement as it may from
time to time be amended or supplemented.

 

38



--------------------------------------------------------------------------------

  17.4. Notes Held by Company, etc.

Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes then outstanding approved
or consented to any amendment, waiver or consent to be given under this
Agreement or the Notes, or have directed the taking of any action provided
herein or in the Notes to be taken upon the direction of the holders of a
specified percentage of the aggregate principal amount of Notes then
outstanding, Notes directly or indirectly owned by the Parent, the Company or
any of their controlled Affiliates shall be deemed not to be outstanding.

 

18. NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), (b) by
registered or certified mail with return receipt requested (postage prepaid),
(c) by a recognized overnight delivery service (with charges prepaid) or (d) by
posting through an Electronic Distribution Service, if the sender on the same
day sends or causes to be sent notice to the recipient of the posting by
electronic mail. Any such notice must be sent:

(i) if to any Purchaser or its nominee, to such Purchaser or nominee at the fax
number or address or, in the case of clause (d) above, the e-mail address
specified for such communications in Schedule A, or at such other fax number,
address or e-mail address as such Purchaser or nominee shall have specified to
the Company in writing,

(ii) if to any other holder of any Note, to such holder at such fax number or
address or, in the case of clause (d) above, such e-mail address as such other
holder shall have specified to the Company in writing, or

(iii) if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of Treasurer, or at such other address as the
Company shall have specified to the holder of each Note in writing.

Notices under this Section 18 will be deemed given only when actually received.

 

19. REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced. The Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction

 

39



--------------------------------------------------------------------------------

shall be admissible in evidence as the original itself in any judicial or
administrative proceeding (whether or not the original is in existence and
whether or not such reproduction was made by such Purchaser in the regular
course of business) and any enlargement, facsimile or further reproduction of
such reproduction shall likewise be admissible in evidence. This Section 19
shall not prohibit the Company or any holder of Notes from contesting any such
reproduction to the same extent that it could contest the original, or from
introducing evidence to demonstrate the inaccuracy of any such reproduction.

 

20. CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Parent, the
Company or any other Subsidiary in connection with the transactions contemplated
by or otherwise pursuant to this Agreement and, in the case of information
delivered to any Purchaser after the Closing, that was clearly marked or labeled
or otherwise adequately identified when received by such Purchaser as being
confidential information of the Parent, the Company or such Subsidiary, provided
that such term does not include information that (a) was publicly known (other
than through the wrongful disclosure by any Purchaser or any person acting on
any Purchaser’s behalf) or otherwise actually known to such Purchaser prior to
the time of such disclosure from a source other than the Parent, the Company or
any other Subsidiary, or any Affiliate or agent of the Parent, the Company or
any Subsidiary actually known by such Purchaser to be an Affiliate or agent
thereof and so long as the source of such information is not known to such
Purchaser to be bound by a confidentiality agreement with or other contractual,
legal or fiduciary obligation of confidentiality to the Company or any other
party with respect to such information, (b) subsequently becomes publicly known
through no act or omission by such Purchaser or any person acting on such
Purchaser’s behalf, (c) otherwise becomes actually known to such Purchaser other
than through disclosure by the Parent, the Company or any other Subsidiary, or
any Affiliate or agent of the Parent, the Company or any other Subsidiary
actually known by such Purchaser to be an Affiliate or agent thereof and so long
as the source of such information is not known to such Purchaser to be bound by
a confidentiality agreement with or other contractual, legal or fiduciary
obligation of confidentiality to the Company or any other party with respect to
such information or (d) constitutes financial statements delivered to such
Purchaser under Section 7.1 that are otherwise publicly available. Each
Purchaser will maintain the confidentiality of such Confidential Information in
accordance with procedures adopted by such Purchaser in good faith to protect
confidential information of third parties delivered to such Purchaser, provided
that such Purchaser may deliver or disclose Confidential Information to (i) on a
confidential basis, its directors, officers, employees, agents, attorneys,
trustees and affiliates (to the extent such disclosure reasonably relates to the
administration of the investment represented by its Notes), (ii) its financial
advisors and other professional advisors who agree to hold confidential the
Confidential Information substantially in accordance with the terms of this
Section 20, (iii) any other holder of any Note, (iv) any Institutional Investor
to which it sells or offers to sell such Note or any part thereof or any
participation therein (if such Person has agreed in writing prior to its receipt
of such Confidential Information to be bound by the provisions of this
Section 20), (v) any Person from which it offers to purchase any security of the
Company (if such Person has agreed in writing prior to its receipt of such
Confidential Information to be bound by the provisions of this Section 20),
(vi) any federal or state regulatory authority having jurisdiction over such
Purchaser, (vii) the NAIC or the SVO or, in each case, any similar organization,
or any nationally recognized rating agency that requires access

 

40



--------------------------------------------------------------------------------

to information about such Purchaser’s investment portfolio, or (viii) any other
Person to which such delivery or disclosure may be necessary or appropriate
(w) to effect compliance with any law, rule, regulation or order applicable to
such Purchaser, (x) in response to any subpoena or other legal process, (y) in
connection with any litigation to which such Purchaser is a party or (z) if an
Event of Default has occurred and is continuing, to the extent such Purchaser
may reasonably determine such delivery and disclosure to be necessary or
appropriate in the enforcement or for the protection of the rights and remedies
under such Purchaser’s Notes and this Agreement; provided that such Purchaser
shall, unless prohibited by law, notify the Company of any disclosure required
pursuant to clause (w), (x) or (y) above as far in advance as reasonably
practicable to enable the Company to seek a protective order or other
appropriate relief. Each holder of a Note, by its acceptance of a Note, will be
deemed to have agreed to be bound by and to be entitled to the benefits of this
Section 20 as though it were a party to this Agreement. On reasonable request by
the Company in connection with the delivery to any holder of a Note of
information required to be delivered to such holder under this Agreement or
requested by such holder (other than a holder that is a party to this Agreement
or its nominee), such holder will enter into an agreement with the Company
embodying the provisions of this Section 20. Each Purchaser recognizes its
responsibility for compliance with applicable securities laws and regulations in
connection with its use of non-public information regarding the Parent and its
Subsidiaries.

 

21. SUBSTITUTION OF PURCHASER.

Each Purchaser shall have the right to substitute any one of its Affiliates as
the purchaser of the Notes that it has agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both such Purchaser and
such Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6. Upon receipt
of such notice, any reference to such Purchaser in this Agreement (other than in
this Section 21), shall be deemed to refer to such Affiliate in lieu of such
original Purchaser. In the event that such Affiliate is so substituted as a
Purchaser hereunder and such Affiliate thereafter transfers to such original
Purchaser all of the Notes then held by such Affiliate, upon receipt by the
Company of notice of such transfer, any reference to such Affiliate as a
“Purchaser” in this Agreement (other than in this Section 21), shall no longer
be deemed to refer to such Affiliate, but shall refer to such original
Purchaser, and such original Purchaser shall again have all the rights of an
original holder of the Notes under this Agreement. Any such assignment to an
Affiliate shall not relieve any Purchaser of its obligation hereunder to
purchase the Notes subject to the terms and conditions herein set forth.

 

22. MISCELLANEOUS.

 

  22.1. Assumption by the Parent or a Domestic Subsidiary.

The Parent or any Domestic Subsidiary of the Parent may directly assume, by a
written instrument, executed and delivered to the holders of the Notes, in form
satisfactory to the Required Holders, the performance of each covenant
(including, without limitation, the delivery of financial statements of the
substitute issuer pursuant to Section 7.1 hereof), condition and obligation of
the Company

 

41



--------------------------------------------------------------------------------

under this Agreement and the Notes, including, without limitation, the due and
punctual payment of the principal of (together with any Make-Whole Amount) and
interest on all the Notes; provided that (a) immediately before and immediately
after giving effect to such assumption, no Default or Event of Default shall
have occurred and be continuing, (b) in the case of such assumption by a
Domestic Subsidiary, (i) the Support Agreement shall be modified to substitute
such Domestic Subsidiary for the Company thereunder, or to include such Domestic
Subsidiary, and (ii) the Parent’s obligations under the Support Agreement, as so
modified, shall remain in full force and effect, and (c) each holder of any
Notes shall have received an opinion of counsel to the effect that (subject to
customary limitations) such assumption is effective to make all obligations of
the Company hereunder binding and enforceable obligations of the substitute
issuer and, in the case of an assumption by a Domestic Subsidiary, the Support
Agreement, as so modified to substitute or include such Domestic Subsidiary, is
a binding and enforceable obligation of the Parent. Upon any such assumption
made in compliance with this Section 22.1, the Parent or such Domestic
Subsidiary shall succeed to and be substituted for and may exercise every right
and power of the Company under this Agreement with the same effect as if the
Parent or such Domestic Subsidiary had been named as the Company herein and the
Company shall be released from its liability as obligor on the Notes and from
its obligations hereunder.

 

  22.2. Interest Rate Limitation.

Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Note, together with all fees, charges and other amounts
which are treated as interest on such Note under applicable law (collectively
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the holder of
such Note in accordance with applicable law, the rate of interest payable in
respect of such Note hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Note but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to the holder of such Note in respect of
other periods shall be increased (but not above the Maximum Rate therefor) until
such cumulated amount shall have been received in respect of such Note.

 

  22.3. Successors and Assigns.

All covenants and other agreements contained in this Agreement by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and assigns (including, without limitation, any subsequent holder of
a Note) whether so expressed or not.

 

  22.4. Payments Due on Non-Business Days.

Anything in this Agreement or the Notes to the contrary notwithstanding (but
without limiting the requirements in Section 8.2 and Section 8.6 that the notice
of any optional prepayment specify a Business Day as the date fixed for such
prepayment), any payment of principal of or Make-Whole Amount or interest on any
Note that is due on a date other than a Business Day shall be made on the next
succeeding Business Day without including the additional days elapsed in the
computation of the interest payable on such next succeeding Business Day;
provided that if the maturity date of any Note is a date other than a Business
Day, the payment otherwise due on such maturity date shall be made on the next
succeeding Business Day and shall include the additional days elapsed in the
computation of interest payable on such next succeeding Business Day.

 

42



--------------------------------------------------------------------------------

  22.5. Accounting Terms.

All accounting terms used herein which are not expressly defined in this
Agreement have the meanings respectively given to them in accordance with GAAP.
Except as otherwise specifically provided herein, (i) all computations made
pursuant to this Agreement shall be made in accordance with GAAP, and (ii) all
financial statements shall be prepared in accordance with GAAP.

 

  22.6. Severability.

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

 

  22.7. Construction, etc.

Each covenant contained herein shall be construed (absent express provision to
the contrary) as being independent of each other covenant contained herein, so
that compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant. Where any
provision herein refers to action to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be applicable whether
such action is taken directly or indirectly by such Person.

For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.

 

  22.8. Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument.
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the parties hereto. Delivery of a
facsimile or electronic transmission of an executed counterpart of a signature
page to this Agreement shall be effective as delivery of a manually executed
counterpart to this Agreement.

 

  22.9. Governing Law.

This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choice-of-law principles of the law of such State that would permit
the application of the laws of a jurisdiction other than such State.

 

43



--------------------------------------------------------------------------------

  22.10. Jurisdiction and Process; Waiver of Jury Trial.

(a) The Company irrevocably submits to the non-exclusive jurisdiction of any New
York State or federal court sitting in the Borough of Manhattan, The City of New
York, over any suit, action or proceeding arising out of or relating to this
Agreement or the Notes. To the fullest extent permitted by applicable law, the
Company irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

(b) The Company consents to process being served by or on behalf of any holder
of Notes in any suit, action or proceeding of the nature referred to in
Section 22.10(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section. The
Company agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

(c) Nothing in this Section 22.10 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against the Company in
the courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.

(d) The parties hereto hereby waive trial by jury in any action brought on or
with respect to this Agreement, the Notes or any other document executed in
connection herewith or therewith.

[Remainder of page left intentionally blank. Next page is signature page.]

 

44



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement among you and the Company.

 

Very truly yours, AMERICAN WATER CAPITAL CORP. By:   /s/ James M. Kalinovich
Name:   James M. Kalinovich Title:   Treasurer

 

45



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date thereof.

 

CoBANK, ACB By:   /s/ David W. Dornbirer Name:   David W. Dornbirer Title:  
Vice President

 

46



--------------------------------------------------------------------------------

METROPOLITAN LIFE INSURANCE COMPANY METLIFE INSURANCE COMPANY OF CONNECTICUT By:
 

Metropolitan Life Insurance Company,

Its Investment Manager

  By:   /s/ C. Scott Inglis   Name:   C. Scott Inglis   Title:   Managing
Director

 

47



--------------------------------------------------------------------------------

JOHN HANCOCK LIFE INSURANCE COMPANY By:   /s/ Gerald C. Hanrahan Name:   Gerald
C. Hanrahan Title:   Managing Director

 

JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.) By:   /s/ Gerald C. Hanrahan Name:
  Gerald C. Hanrahan Title:   Authorized Signatory

 

48



--------------------------------------------------------------------------------

ING USA ANNUITY AND LIFE INSURANCE COMPANY

 

ING LIFE INSURANCE AND ANNUITY COMPANY

By:   ING Investment Management LLC, as Agent   By:   /s/ Paul Aronson   Name:  
Paul Aronson   Title:   Vice President

 

49



--------------------------------------------------------------------------------

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA By:   /s/ Timothy M. Laczkowski
Name:   Timothy M. Laczkowski Title:   Vice President

 

PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY By:   Prudential Investment
Management, Inc., as investment manager   By:   /s/ Timothy M. Laczkowski  
Name:   Timothy M. Laczkowski   Title:   Vice President

 

50



--------------------------------------------------------------------------------

THRIVENT FINANCIAL FOR LUTHERANS By:   /s/ Patricia Eitrheim Name:   Patricia
Eitrheim Title:   Director

 

51



--------------------------------------------------------------------------------

SUN LIFE ASSURANCE COMPANY OF CANADA By:   /s/ Srbui Seferian Name:   Srbui
Seferian Title:   Managing Director, Private Fixed Income

 

By:   /s/ Ann C. King Name:   Ann C. King Title:   Senior Counsel

 

SUN LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK By:   /s/ Srbui Seferian
Name:   Srbui Seferian Title:   Authorized Signer

 

By:   /s/ Ann C. King Name:   Ann C. King Title:   Authorized Signer

 

52



--------------------------------------------------------------------------------

TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA By:   /s/ Ho Young Lee
Name:   Ho Young Lee Title:   Director

 

53



--------------------------------------------------------------------------------

THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA By:   /s/ Thomas Donohue Name:  
Thomas Donohue Title:   Managing Director

 

BERKSHIRE LIFE INSURANCE COMPANY OF AMERICA By:   /s/ Thomas Donohue Name:  
Thomas Donohue Title:   Managing Director

 

54



--------------------------------------------------------------------------------

CONNECTICUT GENERAL LIFE INSURANCE COMPANY By:   CIGNA Investments, Inc.
(authorized agent)   By:   /s/ Robert W. Eccles   Name:   Robert W. Eccles  
Title:   Senior Managing Director

 

55



--------------------------------------------------------------------------------

TRANSAMERICA LIFE INSURANCE COMPANY By:   /s/ Frederick B. Howard Name:  
Frederick B. Howard Title:   Vice President

 

MERRILL LYNCH LIFE INSURANCE COMPANY By:   /s/ Frederick B. Howard Name:  
Frederick B. Howard Title:   Vice President

 

56



--------------------------------------------------------------------------------

INDIANAPOLIS LIFE INSURANCE COMPANY

AVIVA LIFE INSURANCE COMPANY

AVIVA LIFE AND ANNUITY COMPANY

By:   Aviva Capital Management, Inc., its authorized attorney in-fact   By:  
/s/ Roger D. Fors   Name:   Roger D. Fors   Title:   VP – Private Placements

 

57



--------------------------------------------------------------------------------

PROTECTIVE LIFE INSURANCE COMPANY By:   /s/ Philip E. Passafiume Name:   Philip
E. Passafiume Title:   Director, Fixed Income

 

58



--------------------------------------------------------------------------------

THE LINCOLN NATIONAL LIFE INSURANCE COMPANY By:  

Delaware Investment Advisers, a series of Delaware

Management Business Trust, Attorney in Fact

  By:   /s/ Nicole W. Tullo   Name:   Nicole W. Tullo   Title:   Vice President

 

59



--------------------------------------------------------------------------------

NATIONAL GUARDIAN LIFE INSURANCE COMPANY By:   /s/ R. A. Mucci Name:   R. A.
Mucci Title:   Senior Vice President & Treasurer

 

60



--------------------------------------------------------------------------------

PHL VARIABLE INSURANCE COMPANY By:   /s/ Christopher M. Wilkos, CFA Name:  
Christopher M. Wilkos, CFA Title:   Senior Vice President and Corporate
Portfolio Management

 

61